UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5270 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/09 The following N-Q relates only to the Registrants series listed below and does not affect Dreyfus Premier Core Equity Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Premier Core Equity Fund, as appropriate. Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus U.S. Treasury Reserves Dreyfus Large Company Stock Fund Dreyfus Small Cap Value Fund Dreyfus Strategic Income Fund Dreyfus Tax Managed Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Small Cap Value Fund January 31, 2009 (Unaudited) Common Stocks99.2% Shares Value ($) Banks12.0% Bank of the Ozarks 17,200 a 390,268 Brookline Bancorp 33,400 322,978 Community Bank System 41,980 753,541 CVB Financial 96,082 a 863,777 Delphi Financial Group, Cl. A 29,100 441,447 Dime Community Bancshares 55,941 562,207 EZCORP, Cl. A 44,120 b 598,708 F.N.B. 16,180 a 127,984 First BanCorp/Puerto Rico 55,900 397,449 First Commonwealth Financial 68,871 a 660,473 First Financial Bankshares 15,100 a 670,289 FirstMerit 71,021 1,148,410 Glacier Bancorp 17,261 a 264,956 Hancock Holding 18,290 500,597 National Penn Bancshares 67,811 a 656,410 Old National Bancorp 73,161 a 931,340 Provident New York Bancorp 48,451 460,284 S&T Bancorp 37,650 a 957,439 Sterling Bancorp 35,510 391,320 Susquehanna Bancshares 40,861 a 449,471 SVB Financial Group 13,940 a,b 289,534 UMB Financial 27,920 1,081,621 Umpqua Holdings 20,430 a 200,214 Westamerica Bancorporation 15,080 a 644,368 Wilshire Bancorp 65,650 450,359 Consumer Discretionary11.6% Aeropostale 23,690 a,b 500,096 ATC Technology 31,180 b 406,899 Blue Nile 14,000 a,b 283,080 Blyth 58,081 198,056 Buckle 40,100 a 848,115 Carter's 39,850 b 677,051 Cato, Cl. A 46,260 612,020 CEC Entertainment 17,220 b 401,915 Choice Hotels International 34,450 a 906,724 Columbia Sportswear 10,750 a 308,740 Corinthian Colleges 13,860 a,b 258,905 Cox Radio, Cl. A 58,081 a,b 293,309 Fossil 24,750 b 285,615 Genesco 9,670 a,b 148,918 Gymboree 17,220 b 421,890 Helen of Troy 31,180 b 326,455 Hot Topic 112,250 b 958,615 International Speedway, Cl. A 15,129 352,203 JAKKS Pacific 31,180 a,b 571,841 JoS. A. Bank Clothiers 14,000 a,b 384,440 Martha Stewart Living Omnimedia, Cl. A 129,101 a,b 302,096 PetMed Express 54,050 a,b 780,482 Polaris Industries 24,810 a 527,709 Pool 17,200 272,620 RCN 47,330 b 174,174 Rent-A-Center 44,141 a,b 655,494 Steven Madden 18,290 b 317,880 Timberland, Cl. A 59,201 b 650,619 Tractor Supply 12,900 a,b 434,859 Wolverine World Wide 27,920 a 506,469 Consumer Staples4.1% Andersons 34,390 563,652 Bare Escentuals 102,201 b 370,990 Casey's General Stores 14,000 297,500 Chiquita Brands International 49,471 a,b 691,605 Cracker Barrel Old Country Store 10,750 188,877 Del Monte Foods 96,850 645,021 Elizabeth Arden 46,260 b 269,696 Flowers Foods 14,000 300,860 Fresh Del Monte Produce 18,250 b 439,825 Hain Celestial Group 15,100 b 229,822 Nu Skin Enterprises, Cl. A 71,021 673,989 Universal 4,250 129,965 Energy2.9% Gulf Island Fabrication 23,690 298,257 Holly 30,160 704,839 Lufkin Industries 9,750 340,762 Parker Drilling 75,301 a,b 159,638 Rosetta Resources 43,000 b 261,010 Stone Energy 27,920 b 239,554 Swift Energy 49,471 a,b 757,896 Unit 12,900 b 321,726 VAALCO Energy 52,750 b 396,153 Financial23.2% American Campus Communities 17,200 367,564 American Equity Investment Life Holding 64,551 a 431,846 American Physicians Capital 10,750 a 457,090 Amerisafe 36,630 b 686,080 AmTrust Financial Services 48,450 397,774 Aspen Insurance Holdings 22,071 487,769 BioMed Realty Trust 49,471 a 546,160 Cedar Shopping Centers 79,631 a 488,138 Chemical Financial 16,500 376,200 Corporate Office Properties Trust 24,800 a 654,224 Douglas Emmett 32,300 300,390 Employers Holdings 33,350 451,559 Entertainment Properties Trust 18,290 414,268 Equity Lifestyle Properties 10,750 405,597 Extra Space Storage 87,121 706,551 First Cash Financial Services 10,750 b 180,815 First Industrial Realty Trust 29,050 a 158,032 First Niagara Financial Group 91,451 1,194,350 FPIC Insurance Group 10,800 b 420,444 Greenhill & Co. 10,750 a 698,965 Highwoods Properties 24,810 a 559,714 Infinity Property & Casualty 18,250 700,800 IPC Holdings 12,900 331,014 Knight Capital Group, Cl. A 79,591 a,b 1,435,026 Lexington Realty Trust 48,431 214,549 MainSource Financial Group 24,750 241,807 Medical Properties Trust 58,080 a 264,264 National Retail Properties 57,061 a 823,390 Omega Healthcare Investors 50,591 a 740,146 optionsXpress Holdings 38,770 422,205 Pennsylvania Real Estate Investment Trust 40,860 a 181,010 Penson Worldwide 21,551 b 128,875 Piper Jaffray 10,750 b 308,632 Platinum Underwriters Holdings 24,810 689,966 Potlatch 23,650 595,743 ProAssurance 26,900 a,b 1,271,294 Prospect Capital 35,550 385,006 Provident Financial Services 63,431 693,301 Realty Income 36,630 a 705,860 Safety Insurance Group 26,900 942,038 Saul Centers 10,750 351,525 Selective Insurance Group 45,240 694,434 Senior Housing Properties Trust 72,061 1,165,947 Stifel Financial 16,200 b 567,648 SWS Group 44,120 646,358 Taubman Centers 22,650 449,602 U-Store-It Trust 59,201 222,004 Validus Holdings 20,450 466,669 Waddell & Reed Financial, Cl. A 30,160 425,859 World Acceptance 17,220 b 329,763 Zenith National Insurance 27,920 a 782,877 Health Care5.1% AMERIGROUP 22,570 b 631,283 Analogic 7,490 187,250 Centene 43,000 b 762,390 CONMED 15,100 b 236,315 Cross Country Healthcare 44,100 a,b 330,309 CV Therapeutics 17,181 b 268,883 HEALTHSOUTH 34,450 a,b 342,433 HealthSpring 38,770 a,b 675,373 ICU Medical 11,780 b 359,408 Invacare 38,770 738,956 Landauer 7,550 517,779 MedCath 35,510 b 223,358 Questcor Pharmaceuticals 46,300 b 298,635 ViroPharma 39,791 a,b 477,492 Industrial15.8% Aaon 13,300 240,996 Acuity Brands 18,290 a 491,452 American Reprographics 33,370 a,b 202,890 Ameron International 10,750 535,887 Apogee Enterprises 35,510 363,977 Applied Industrial Technologies 39,790 a 628,284 Arkansas Best 43,220 a 1,010,916 AZZ 11,820 a,b 264,768 Brady, Cl. A 9,750 203,970 Brink's 18,250 482,348 Ceradyne 33,370 b 761,503 Columbus McKinnon 46,260 b 588,427 Comfort Systems USA 94,711 968,894 Deluxe 44,100 508,473 Ducommun 21,550 a 408,157 Dycom Industries 67,811 b 461,793 EMCOR Group 48,371 a,b 995,959 Encore Wire 38,791 a 640,439 Gibraltar Industries 29,040 a 297,079 Granite Construction 16,200 a 570,564 HEICO 24,810 a 980,739 Herman Miller 44,120 484,879 Insteel Industries 31,180 240,086 Kelly Services, Cl. A 34,450 312,117 Knoll 33,370 a 227,583 Korn/Ferry International 57,061 a,b 536,373 Layne Christensen 17,220 b 271,732 MPS Group 101,181 b 612,145 Mueller Industries 29,040 584,285 Pacer International 44,120 379,432 Regal-Beloit 26,900 a 913,524 Republic Airways Holdings 29,100 b 238,329 Robbins & Myers 14,020 242,406 TrueBlue 58,100 b 493,850 United Stationers 11,800 b 330,518 Universal Forest Products 15,100 a 317,100 Watsco 16,200 a 535,410 Watson Wyatt Worldwide, Cl. A 8,600 399,900 Information Technology12.2% Advanced Energy Industries 29,021 b 260,609 Amkor Technology 32,287 b 74,906 Arris Group 113,001 a,b 804,567 Avocent 16,160 a,b 231,896 Benchmark Electronics 52,771 b 619,532 Brightpoint 88,241 b 412,968 Checkpoint Systems 32,300 b 289,085 CTS 43,000 221,020 Emulex 51,611 a,b 294,699 Entegris 116,311 b 161,672 Harmonic 131,241 b 675,891 Heartland Payment Systems 33,370 a 302,666 InfoSpace 53,059 b 425,003 Interwoven 35,500 a,b 559,835 Ixia 79,631 a,b 423,637 Methode Electronics 50,591 233,730 Micrel 58,081 a 441,416 MicroStrategy, Cl. A 9,730 a,b 376,551 MKS Instruments 36,630 b 514,652 Molex 43,000 574,910 NETGEAR 40,860 b 454,363 OSI Systems 29,040 b 424,855 Park Electrochemical 18,250 a 320,288 Perot Systems, Cl. A 38,770 a,b 503,622 Plantronics 49,471 502,131 QLogic 49,471 a,b 560,012 Rofin-Sinar Technologies 11,850 b 200,147 Rogers 14,000 b 343,000 Sigma Designs 38,770 a,b 396,229 Silicon Laboratories 22,650 b 521,630 SonicWALL 35,500 a,b 124,960 TIBCO Software 168,992 b 904,107 United Online 131,241 803,195 Vignette 44,120 b 307,516 Zoran 39,800 a,b 236,412 Materials4.3% Ashland 36,630 293,773 Carpenter Technology 32,340 533,610 Compass Minerals International 7,550 454,284 Ferro 32,300 127,908 Greif, Cl. A 24,810 750,751 Koppers Holdings 25,780 a 417,636 NewMarket 6,500 a 204,750 Olin 49,471 a 695,068 Rock-Tenn, Cl. A 6,490 202,293 Schnitzer Steel Industries, Cl. A 10,800 a 424,116 Schulman (A.) 64,911 a 983,402 Telecommunication Services.2% Cincinnati Bell 177,550 a,b Utilities7.8% Atmos Energy 6,330 155,402 Avista 37,650 716,856 CH Energy Group 8,450 427,401 Cleco 36,630 a 836,996 El Paso Electric 19,370 a 320,380 Laclede Group 20,430 927,318 New Jersey Resources 23,180 a 929,286 Nicor 37,650 a 1,288,007 Northwest Natural Gas 9,690 a 416,089 Portland General Electric 50,550 983,198 Southwest Gas 32,990 849,822 WGL Holdings 45,161 a 1,449,668 Total Common Stocks (cost $176,279,758) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $599,000) 599,000 c Investment of Cash Collateral for Securities Loaned22.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $26,063,549) 26,063,549 c Total Investments (cost $202,942,307) 121.7% Liabilities, Less Cash and Receivables (21.7%) Net Assets 100.0% a All or a portion of these securities are on loan. At January 31, 2009, the total market value of the fund's securities on loan is $24,239,999 and the total market value of the collateral held by the fund is $26,063,549. b Non-income producing security. c Investment in affiliated money market mutual fund. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $202,942,307. Net unrealized depreciation on investments was $58,540,677 of which $2,648,083 related to appreciated investment securities and $61,188,760 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 144,401,630 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund January 31, 2009 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary20.2% Estee Lauder, Cl. A 20,500 538,125 McDonald's 62,000 3,597,240 McGraw-Hill 57,000 1,253,430 News, Cl. A 118,000 754,020 Philip Morris International 129,000 4,792,350 Procter & Gamble 77,000 4,196,500 Consumer Staples24.9% Altria Group 129,000 2,133,660 Coca-Cola 114,000 4,870,080 Kraft Foods, Cl. A 15,271 428,352 Nestle, ADR 115,750 3,987,587 PepsiCo 61,400 3,084,122 Wal-Mart Stores 27,000 1,272,240 Walgreen 100,000 2,741,000 Whole Foods Market 19,000 a 194,750 Energy20.7% Chevron 58,000 4,090,160 ConocoPhillips 60,000 2,851,800 Exxon Mobil 86,512 6,616,438 Patriot Coal 2,400 b 12,312 Peabody Energy 12,000 300,000 Total, ADR 24,000 1,194,720 Transocean 9,444 b 515,831 Financial1.7% Bank of America 78,896 519,136 JPMorgan Chase & Co. 30,000 765,300 Health Care12.1% Abbott Laboratories 70,000 3,880,800 Johnson & Johnson 74,500 4,297,905 Merck & Co. 18,000 513,900 Novo Nordisk, ADR 7,000 371,910 Industrial6.4% Caterpillar 20,000 617,000 Emerson Electric 40,000 1,308,000 General Dynamics 10,000 567,300 General Electric 110,000 1,334,300 United Technologies 20,000 959,800 Information Technology11.2% Apple 15,000 b 1,351,950 Automatic Data Processing 25,000 908,250 Cisco Systems 55,000 b 823,350 Intel 200,000 2,580,000 Microsoft 80,000 1,368,000 QUALCOMM 20,500 708,275 Texas Instruments 45,000 672,750 Materials1.7% Freeport-McMoRan Copper & Gold 8,000 201,120 Praxair 15,000 933,900 Rio Tinto, ADR 2,000 a 173,500 Total Common Stocks (cost $76,190,050) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $605,000) 605,000 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $355,410) 355,410 c Total Investments (cost $77,150,460) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At January 31, 2009, the total market value of the fund's securities on loan is $331,425 and the total market value of the collateral held by the fund is $355,410. b Non-income producing security. c Investment in affiliated money market mutual fund. At January 31, 2009 , the aggregate cost of investment securities for income tax purposes was $77,150,460. Net unrealized depreciation on investments was $1,908,887 of which $17,168,273 related to appreciated investment securities and $19,077,160 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 71,253,986 0 Level 2 - Other Significant Observable Inputs 3,987,587 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Basic S&P 500 Stock Index Fund January 31, 2009 (Unaudited) Common Stocks95.3% Shares Value ($) Consumer Discretionary8.3% Abercrombie & Fitch, Cl. A 8,367 a 149,351 Amazon.com 30,876 b 1,816,126 Apollo Group, Cl. A 10,399 a,b 847,103 AutoNation 10,522 a,b 97,644 AutoZone 3,688 a,b 490,098 Bed Bath & Beyond 24,751 a,b 574,966 Best Buy 33,021 a 925,248 Big Lots 7,809 a,b 105,031 Black & Decker 5,856 a 169,297 Carnival 41,699 758,505 CBS, Cl. B 65,058 372,132 Centex 11,525 98,078 Coach 31,482 b 459,637 Colgate-Palmolive 48,513 3,155,286 Comcast, Cl. A 276,804 4,055,179 D.R. Horton 26,291 a 156,694 Darden Restaurants 13,390 a 351,086 DIRECTV Group 52,543 a,b 1,150,692 Eastman Kodak 27,492 a 124,539 Expedia 19,949 b 178,145 Family Dollar Stores 13,358 a 370,952 Ford Motor 229,058 a,b 428,338 Fortune Brands 14,704 470,528 GameStop, Cl. A 15,607 b 386,741 Gannett 22,201 a 128,100 Gap 44,696 504,171 General Motors 58,311 a 175,516 Genuine Parts 15,655 501,273 Goodyear Tire & Rubber 23,265 a,b 143,545 H & R Block 32,499 673,704 Harley-Davidson 22,578 a 275,000 Harman International Industries 5,777 92,952 Hasbro 11,956 a 288,498 Home Depot 162,852 3,506,204 International Game Technology 29,558 313,315 Interpublic Group of Cos. 44,953 b 149,693 J.C. Penney 21,191 354,949 Johnson Controls 56,681 709,079 Jones Apparel Group 8,231 a 28,479 KB Home 7,436 a 79,342 Kohl's 29,286 b 1,075,089 Leggett & Platt 15,877 a 198,304 Lennar, Cl. A 13,364 a 102,769 Limited Brands 26,161 207,195 Lowe's Cos. 140,768 2,571,831 Macy's 40,143 359,280 Marriott International, Cl. A 28,969 a 472,484 Mattel 34,705 492,464 McDonald's 107,118 6,214,986 McGraw-Hill 30,677 674,587 Meredith 3,505 a 55,975 New York Times, Cl. A 11,410 a 56,708 Newell Rubbermaid 26,456 213,764 News, Cl. A 219,995 1,405,768 NIKE, Cl. B 37,548 1,699,047 Nordstrom 15,423 a 195,718 Office Depot 25,851 b 55,838 Omnicom Group 29,919 774,603 Polo Ralph Lauren 5,526 a 226,732 Pulte Homes 20,593 a 209,019 RadioShack 12,526 143,548 Scripps Networks Interactive, Cl. A 8,596 184,556 Sears Holdings 5,592 a,b 228,825 Sherwin-Williams 9,439 a 450,712 Snap-On 5,529 166,865 Stanley Works 7,511 a 234,794 Staples 68,467 1,091,364 Starbucks 69,873 b 659,601 Starwood Hotels & Resorts Worldwide 17,834 a 269,650 Target 72,291 2,255,479 Tiffany & Co. 12,034 a 249,705 Time Warner 343,703 3,206,749 TJX Cos. 40,533 787,151 VF 8,373 469,055 Viacom, Cl. B 59,039 b 870,825 Walt Disney 178,278 3,686,789 Washington Post, Cl. B 538 210,121 Whirlpool 7,184 a 240,161 Wyndham Worldwide 16,898 a 103,585 Wynn Resorts 5,888 a,b 177,111 Yum! Brands 44,495 1,273,447 Consumer Staples11.8% Altria Group 198,082 3,276,276 Archer-Daniels-Midland 61,474 1,683,158 Avon Products 40,774 833,828 Brown-Forman, Cl. B 9,454 429,306 Campbell Soup 19,821 601,964 Clorox 13,102 657,065 Coca-Cola 190,838 8,152,599 Coca-Cola Enterprises 30,334 340,651 ConAgra Foods 43,463 743,217 Constellation Brands, Cl. A 18,621 b 270,377 Costco Wholesale 41,391 1,863,837 CVS Caremark 137,947 3,708,015 Dean Foods 14,386 a,b 278,225 Dr. Pepper Snapple Group 24,365 b 400,804 Estee Lauder, Cl. A 10,841 a 284,576 General Mills 32,011 1,893,451 H.J. Heinz 30,121 1,099,416 Hershey 16,169 a 602,780 J.M. Smucker 11,295 509,969 Kellogg 24,258 1,059,832 Kimberly-Clark 39,997 2,058,646 Kraft Foods, Cl. A 141,221 3,961,249 Kroger 63,168 1,421,280 Lorillard 16,177 961,884 McCormick & Co. 12,253 392,586 Molson Coors Brewing, Cl. B 14,451 581,942 Pepsi Bottling Group 12,925 249,323 PepsiCo 149,428 7,505,768 Philip Morris International 194,425 7,222,889 Procter & Gamble 286,915 15,636,868 Reynolds American 16,342 623,938 Safeway 41,815 896,095 Sara Lee 67,461 676,634 SUPERVALU 20,272 355,571 SYSCO 57,394 1,279,312 Tyson Foods, Cl. A 28,837 255,207 Wal-Mart Stores 214,866 10,124,486 Walgreen 94,620 2,593,534 Whole Foods Market 13,368 a 137,022 Energy13.5% Anadarko Petroleum 44,147 1,621,961 Apache 32,138 2,410,350 Baker Hughes 29,419 980,241 BJ Services 28,049 308,539 Cabot Oil & Gas 9,875 271,464 Cameron International 20,687 a,b 479,111 Chesapeake Energy 51,876 a 820,160 Chevron 195,251 13,769,101 ConocoPhillips 143,278 6,810,003 Consol Energy 17,451 475,714 Devon Energy 42,602 2,624,283 El Paso 67,267 a 550,244 ENSCO International 13,817 378,033 EOG Resources 23,960 1,623,769 Exxon Mobil 490,143 37,486,137 Halliburton 85,797 1,479,998 Hess 27,229 1,514,205 Marathon Oil 67,600 1,840,748 Massey Energy 7,800 118,404 Murphy Oil 18,123 800,674 Nabors Industries 26,878 b 294,314 National Oilwell Varco 39,662 b 1,048,663 Noble 25,658 696,615 Noble Energy 16,445 804,654 Occidental Petroleum 77,845 4,246,445 Peabody Energy 25,937 648,425 Pioneer Natural Resources 11,476 a 168,009 Range Resources 14,917 534,625 Rowan 10,757 136,184 Schlumberger 115,137 4,698,741 Smith International 20,633 468,369 Southwestern Energy 32,685 b 1,034,480 Spectra Energy 58,811 853,348 Sunoco 11,151 a 516,514 Tesoro 13,139 226,385 Valero Energy 49,651 1,197,582 Weatherford International 64,922 b 716,090 Williams 55,826 789,938 XTO Energy 55,385 2,054,230 Financial10.2% Aflac 44,821 1,040,295 Allstate 51,550 1,117,088 American Capital 19,591 a 56,030 American Express 110,644 1,851,074 American International Group 237,205 a 303,622 Ameriprise Financial 21,223 427,643 AON 25,558 946,924 Apartment Investment & Management, Cl. A 11,982 a 106,522 Assurant 11,391 300,722 AvalonBay Communities 7,365 a 381,581 Bank of America 614,159 4,041,166 Bank of New York Mellon 110,213 2,836,883 BB & T 53,037 a 1,049,602 Boston Properties 11,449 495,742 Capital One Financial 37,583 a 595,315 CB Richard Ellis Group, Cl. A 21,083 b 75,899 Charles Schwab 89,819 1,220,640 Chubb 34,210 1,456,662 Cincinnati Financial 15,583 341,735 CIT Group 26,987 75,294 Citigroup 523,442 1,858,219 CME Group 6,428 1,117,893 Comerica 14,468 241,037 Developers Diversified Realty 11,418 a 54,806 Discover Financial Services 45,752 327,127 E*TRADE FINANCIAL 44,762 a,b 51,029 Equity Residential 25,818 617,825 Federated Investors, Cl. B 8,490 165,725 Fifth Third Bancorp 54,917 a 131,252 First Horizon National 18,918 a 180,099 Franklin Resources 14,557 704,850 Genworth Financial, Cl. A 41,134 95,431 Goldman Sachs Group 42,470 3,428,603 Hartford Financial Services Group 29,037 382,127 HCP 24,140 563,428 Health Care REIT 9,934 375,605 Host Hotels & Resorts 50,054 269,291 Hudson City Bancorp 49,923 579,107 Huntington Bancshares 35,070 a 101,002 IntercontinentalExchange 6,758 b 384,733 Invesco 36,900 435,051 Janus Capital Group 13,979 a 73,390 JPMorgan Chase & Co. 358,588 9,147,580 KeyCorp 46,637 339,517 Kimco Realty 21,924 315,267 Legg Mason 13,565 217,854 Leucadia National 16,908 a,b 269,175 Lincoln National 24,758 374,589 Loews 34,567 843,435 M & T Bank 7,362 a 286,455 Marsh & McLennan Cos. 48,849 944,251 Marshall & Ilsley 25,198 143,881 MBIA 20,686 a,b 79,848 MetLife 76,209 a 2,189,485 Moody's 19,401 a 415,569 Morgan Stanley 102,136 a 2,066,211 Nasdaq OMX Group 13,036 a,b 284,446 Northern Trust 21,222 1,220,689 NYSE Euronext 25,517 561,374 People's United Financial 33,205 543,234 Plum Creek Timber 16,483 a 507,182 PNC Financial Services Group 41,290 1,342,751 Principal Financial Group 24,706 409,873 Progressive 64,742 786,615 ProLogis 25,039 b 250,640 Prudential Financial 40,793 1,050,420 Public Storage 12,025 743,987 Regions Financial 67,048 a 231,986 Simon Property Group 21,470 a 922,781 SLM 44,947 b 514,643 State Street 41,468 964,960 SunTrust Banks 33,636 412,377 T. Rowe Price Group 24,810 a 684,260 Torchmark 8,206 246,180 Travelers Cos. 56,201 2,171,607 U.S. Bancorp 168,534 2,501,045 Unum Group 31,902 451,732 Vornado Realty Trust 12,953 a 658,142 Wells Fargo & Co. 405,387 7,661,814 XL Capital, Cl. A 29,936 a 86,814 Zions Bancorporation 11,026 a 164,508 Health Care15.1% Abbott Laboratories 149,059 8,263,831 Aetna 44,368 1,375,408 Allergan 29,388 1,120,271 AmerisourceBergen 15,378 558,529 Amgen 101,814 b 5,584,498 Baxter International 59,620 3,496,713 Becton, Dickinson & Co. 23,309 1,693,865 Biogen Idec 27,983 b 1,361,373 Boston Scientific 143,958 b 1,276,907 Bristol-Myers Squibb 190,150 4,071,111 C.R. Bard 9,489 a 811,974 Cardinal Health 34,083 1,283,225 Celgene 43,998 b 2,329,694 Cephalon 6,509 a,b 502,365 CIGNA 26,822 465,630 Coventry Health Care 14,504 b 219,446 Covidien 48,348 1,853,662 DaVita 10,125 b 475,875 Dentsply International 14,229 382,902 Eli Lilly & Co. 95,910 3,531,406 Express Scripts 23,976 b 1,288,950 Forest Laboratories 29,113 b 728,990 Genzyme 25,972 b 1,789,990 Gilead Sciences 88,123 b 4,474,005 Hospira 15,304 b 381,070 Humana 16,313 b 618,752 Intuitive Surgical 3,683 a,b 380,196 Johnson & Johnson 266,629 15,381,827 King Pharmaceuticals 23,646 a,b 206,666 Laboratory Corp. of America Holdings 10,610 a,b 628,112 Life Technologies 16,513 a,b 420,421 McKesson 26,489 1,170,814 Medco Health Solutions 47,891 b 2,151,743 Medtronic 107,496 3,600,041 Merck & Co. 203,204 5,801,474 Millipore 5,248 b 289,480 Mylan 29,123 a,b 329,964 Patterson Cos. 8,680 b 159,625 PerkinElmer 11,332 143,010 Pfizer 647,827 9,445,318 Quest Diagnostics 15,193 749,775 Schering-Plough 156,114 2,741,362 St. Jude Medical 33,025 b 1,201,119 Stryker 23,314 984,783 Tenet Healthcare 45,575 b 48,765 Thermo Fisher Scientific 39,945 b 1,435,224 UnitedHealth Group 116,119 3,289,651 Varian Medical Systems 12,056 b 447,639 Waters 9,545 a,b 345,243 Watson Pharmaceuticals 9,961 b 271,736 WellPoint 48,952 b 2,029,060 Wyeth 127,899 5,495,820 Zimmer Holdings 21,617 b 786,859 Industrial10.1% 3M 66,611 3,583,006 Avery Dennison 10,232 247,921 Boeing 70,453 a 2,980,866 Burlington Northern Santa Fe 26,953 1,785,636 C.H. Robinson Worldwide 16,280 a 748,554 Caterpillar 57,998 1,789,238 Cintas 12,494 284,238 Cooper Industries, Cl. A 16,629 447,486 CSX 37,947 1,098,945 Cummins 19,295 462,694 Danaher 24,814 a 1,387,847 Deere & Co. 41,149 1,429,516 Dover 18,060 510,737 Dun & Bradstreet 5,161 392,236 Eaton 15,710 691,554 Emerson Electric 73,747 2,411,527 Equifax 12,385 306,157 Expeditors International Washington 20,346 565,822 Fastenal 12,267 a 419,286 FedEx 29,883 1,522,240 Flowserve 5,503 293,365 Fluor 17,411 677,288 General Dynamics 37,487 2,126,638 General Electric 1,009,153 12,241,026 Goodrich 12,045 465,660 Honeywell International 69,833 2,291,221 Illinois Tool Works 37,985 1,240,590 Ingersoll-Rand, Cl. A 30,352 492,006 Iron Mountain 17,259 a,b 353,119 ITT 17,337 785,019 Jacobs Engineering Group 11,668 b 451,202 L-3 Communications Holdings 11,495 908,335 Lockheed Martin 32,010 2,626,100 Manitowoc 12,372 68,046 Masco 34,767 271,878 Monster Worldwide 11,893 b 109,535 Norfolk Southern 35,925 1,378,083 Northrop Grumman 31,451 1,513,422 Paccar 34,905 a 921,143 Pall 11,423 297,798 Parker Hannifin 15,524 593,172 Pitney Bowes 19,701 438,544 Precision Castparts 13,343 866,628 R.R. Donnelley & Sons 20,293 198,060 Raytheon 39,817 2,015,537 Republic Services 30,722 794,471 Robert Half International 15,150 a 256,793 Rockwell Automation 14,011 364,846 Rockwell Collins 15,331 577,672 Ryder System 5,478 a 185,047 Southwest Airlines 69,908 491,453 Stericycle 8,177 b 400,019 Textron 23,805 214,959 Tyco International 46,046 967,887 Union Pacific 48,693 2,132,266 United Parcel Service, Cl. B 95,654 4,064,338 United Technologies 91,373 4,384,990 W.W. Grainger 6,198 a 452,144 Waste Management 46,886 a 1,462,374 Information Technology15.4% Adobe Systems 50,801 b 980,967 Advanced Micro Devices 57,790 a,b 126,560 Affiliated Computer Services, Cl. A 9,210 b 422,371 Agilent Technologies 33,723 b 609,712 Akamai Technologies 16,224 b 218,700 Altera 28,637 440,437 Amphenol, Cl. A 16,955 443,373 Analog Devices 27,719 553,826 Apple 85,399 b 7,697,012 Applied Materials 129,479 1,213,218 Autodesk 21,402 b 354,417 Automatic Data Processing 48,842 1,774,430 BMC Software 18,232 b 461,817 Broadcom, Cl. A 42,596 b 675,147 CA 37,281 670,685 Ciena 8,457 a,b 52,772 Cisco Systems 562,694 b 8,423,529 Citrix Systems 17,504 b 368,284 Cognizant Technology Solutions, Cl. A 27,854 a,b 521,705 Computer Sciences 14,453 b 532,449 Compuware 24,452 b 158,938 Convergys 11,801 b 88,862 Corning 150,446 1,521,009 Dell 167,201 b 1,588,410 eBay 103,168 b 1,240,079 Electronic Arts 30,397 b 469,330 EMC 197,447 b 2,179,815 Fidelity National Information Services 18,166 289,021 Fiserv 15,781 b 501,047 FLIR Systems 13,299 a,b 332,076 Google, Cl. A 22,980 b 7,779,419 Harris 12,879 557,532 Hewlett-Packard 235,566 8,185,919 IMS Health 17,374 252,270 Intel 534,540 6,895,566 International Business Machines 129,108 11,832,748 Intuit 30,676 b 694,811 Jabil Circuit 19,955 116,138 JDS Uniphase 20,748 b 75,315 Juniper Networks 50,816 b 719,555 KLA-Tencor 16,221 325,069 Lexmark International, Cl. A 7,478 a,b 177,079 Linear Technology 21,383 a 500,790 LSI 61,305 a,b 194,950 MasterCard, Cl. A 6,970 a 946,387 McAfee 14,658 b 446,922 MEMC Electronic Materials 21,843 b 297,065 Microchip Technology 17,669 a 335,181 Micron Technology 72,851 a,b 271,006 Microsoft 735,169 12,571,390 Molex 13,584 181,618 Motorola 215,422 954,319 National Semiconductor 18,877 191,413 NetApp 31,832 b 472,069 Novell 33,473 b 123,850 Novellus Systems 9,814 b 135,335 NVIDIA 53,123 b 422,328 Oracle 376,324 b 6,333,533 Paychex 30,640 744,246 QLogic 12,996 a,b 147,115 QUALCOMM 159,028 5,494,417 Salesforce.com 9,983 b 265,648 SanDisk 21,814 a,b 249,334 Sun Microsystems 74,663 b 310,598 Symantec 80,218 b 1,229,742 Tellabs 37,952 b 156,742 Teradata 17,357 b 227,897 Teradyne 16,198 b 77,912 Texas Instruments 124,664 1,863,727 Total System Services 18,948 239,882 Tyco Electronics 44,063 623,932 VeriSign 18,613 a,b 359,417 Western Union 68,865 940,696 Xerox 83,367 553,557 Xilinx 26,954 454,175 Yahoo! 132,675 b 1,556,278 Materials2.9% Air Products & Chemicals 20,149 1,013,495 AK Steel Holding 10,800 a 87,156 Alcoa 77,831 606,303 Allegheny Technologies 9,688 a 214,008 Ball 9,476 363,310 Bemis 9,786 220,870 CF Industries Holdings 5,382 252,954 Dow Chemical 88,838 1,029,632 E.I. du Pont de Nemours & Co. 86,650 1,989,484 Eastman Chemical 7,290 a 189,176 Ecolab 16,152 548,522 Freeport-McMoRan Copper & Gold 36,627 920,803 International Flavors & Fragrances 7,701 220,403 International Paper 40,949 373,455 MeadWestvaco 16,596 193,177 Monsanto 52,630 4,003,038 Newmont Mining 46,520 1,850,566 Nucor 29,947 1,221,538 Owens-Illinois 15,996 b 303,924 Pactiv 12,627 b 272,996 PPG Industries 15,536 583,843 Praxair 29,897 1,861,387 Rohm & Haas 12,008 662,722 Sealed Air 15,280 207,044 Sigma-Aldrich 12,338 a 445,155 Titanium Metals 9,443 a 66,573 United States Steel 11,272 338,498 Vulcan Materials 10,439 a 516,313 Weyerhaeuser 20,185 551,858 Telecommunication Services3.6% American Tower, Cl. A 37,877 b 1,149,188 AT & T 566,193 13,939,672 CenturyTel 10,096 a 274,005 Embarq 14,106 a 503,866 Frontier Communications 31,281 a 253,689 Qwest Communications International 140,272 a 451,676 Sprint Nextel 272,292 b 661,670 Verizon Communications 272,892 8,151,284 Windstream 42,702 370,653 Utilities4.4% AES 64,164 b 507,537 Allegheny Energy 16,054 533,635 Ameren 20,012 665,399 American Electric Power 38,344 1,202,084 CenterPoint Energy 31,786 425,297 CMS Energy 21,578 a 253,542 Consolidated Edison 26,043 a 1,061,252 Constellation Energy Group 17,056 448,573 Dominion Resources 55,816 a 1,963,607 DTE Energy 15,554 536,613 Duke Energy 120,806 a 1,830,211 Dynergy, Cl. A 48,495 b 102,324 Edison International 31,127 1,013,806 Entergy 18,288 a 1,396,472 Equitable Resources 12,528 428,833 Exelon 63,190 3,426,162 FirstEnergy 29,144 1,456,909 FPL Group 38,974 2,009,110 Integrys Energy 7,311 305,234 Nicor 4,304 147,240 NiSource 26,553 257,033 Pepco Holdings 20,685 368,400 PG & E 34,646 a 1,339,761 Pinnacle West Capital 9,580 320,643 PPL 35,640 1,092,722 Progress Energy 24,957 966,335 Public Service Enterprise Group 48,564 1,533,165 Questar 16,555 562,539 SCANA 11,256 385,968 Sempra Energy 23,447 1,027,916 Southern 74,386 a 2,488,212 TECO Energy 20,473 a 245,881 Wisconsin Energy 11,211 499,786 Xcel Energy 43,064 794,961 Total Common Stocks (cost $886,145,724) Principal Short-Term Investments1.0% Amount ($) Value ($) U.S. Treasury Bills: 0.01%, 3/19/09 20,000 c 19,996 0.18%, 6/18/09 7,375,000 c 7,367,839 Total Short-Term Investments (cost $7,390,008) Other Investment3.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $25,285,000) 25,285,000 d Investment of Cash Collateral for Securities Loaned5.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $42,765,968) 42,765,968 d Total Investments (cost $961,586,700) 105.7% Liabilities, Less Cash and Receivables (5.7%) Net Assets 100.0% a All or a portion of these securities are on loan. At January 31, 2009, the total market value of the fund's securities on loan is $39,781,100 and the total market value of the collateral held by the fund is $42,765,968. b Non-income producing security. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $961,586,700. Net unrealized depreciation on investments was $195,154,544 of which $114,145,397 related to appreciated investment securities and $309,299,941 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES January 31, 2009 (Unaudited) Market Value Unrealized Covered by Depreciation Contracts Contracts ($) Expiration at 1/31/2009 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 722 29,692,250 March 2009 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 759,044,321 (2,281,157) Level 2 - Other Significant Observable Inputs 7,387,835 - Level 3 - Significant Unobservable Inputs 0 - Total 766,432,156 (2,281,157) *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Reserves January 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.4% Rate (%) Date Amount ($) Value ($) Alabama2.0% Macon Trust Various Certificates (Spanish Fort Redevelopment Authority - Spanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.58 2/7/09 5,000,000 a,b 5,000,000 Colorado1.2% Solaris Metropolitan District Number 1, Property Tax Revenue (LOC; Key Bank) 1.03 2/7/09 3,000,000 a 3,000,000 Connecticut.1% Old Saybrook, GO Notes, BAN 2.50 7/7/09 200,000 200,838 Florida15.4% Bay Medical Center Board of Trustees, HR (Bay Medical Center Project) (LOC; Regions Bank) 1.40 2/7/09 9,945,000 a 9,945,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 11,500,000 11,536,741 Citizens Property Insurance Corporation, High-Risk Senior Secured Revenue, Refunding 5.00 3/1/09 1,000,000 1,000,726 Escambia County Health Facilities Authority, Healthcare Facilities Revenue, Refunding (Azalea Trace, Inc. Obligated Group) (LOC; Bank of America) 0.75 2/1/09 2,340,000 a 2,340,000 Florida, State Board of Education, Public Education Capital Outlay GO Notes 5.00 6/1/09 100,000 100,870 Florida, State Board of Education, Public Education Capital Outlay GO Notes, Refunding 4.00 6/1/09 1,000,000 1,006,310 Hillsborough County Industrial Development Authority, IDR, Refunding (Leslie Controls, Inc. Project) (LOC; SunTrust Bank) 0.74 2/7/09 3,535,000 a 3,535,000 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 0.67 2/1/09 4,500,000 a 4,500,000 Lee County Educational Facilities Authority, Educational Facilities Revenue (International College Foundation, Inc. Project) (LOC; SunTrust Bank) 0.64 2/7/09 1,625,000 a 1,625,000 Pasco County Educational Facilities Authority, Revenue (Saint Leo University Project) (LOC; Amsouth Bank) 0.78 2/7/09 995,000 a 995,000 South Broward Hospital District, HR, Refunding (South Broward Hospital District Obligated Group) 4.00 5/1/09 1,580,000 1,586,428 Georgia1.5% Gainesville and Hall County Development Authority, Senior Living Facility Revenue (Lanier Village Estates, Inc. Project) (LOC; Allied Irish Banks) 0.85 2/1/09 3,745,000 a 3,745,000 Illinois1.8% Chicago O'Hare International Airport, Revenue (Insured; Assured Guaranty and Liquidity Facility; Citibank NA) 0.80 2/7/09 3,435,000 a,b 3,435,000 Illinois GO Notes 5.25 6/1/09 125,000 126,209 Illinois Finance Authority, Revenue, Refunding (Bradley University) (LOC; Northern Trust Company) 2.00 4/1/09 1,000,000 1,000,000 Kansas4.0% Junction City, GO Temporary Notes 4.50 6/1/09 9,870,000 9,893,592 Kentucky1.3% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; Fifth Third Bank) 3.00 2/7/09 3,185,000 a 3,185,000 Louisiana1.6% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Price LeBlanc Facility, L.C. Project) (LOC; Regions Bank) 0.78 2/7/09 4,000,000 a 4,000,000 Maine.9% Maine Finance Authority, Revenue (Kents Hill School Issue) (LOC; Allied Irish Banks) 1.00 2/7/09 2,300,000 a 2,300,000 Maryland2.6% Frederick County, Revenue (Homewood Inc. Facility) (LOC; M&T Bank) 0.51 2/7/09 6,500,000 a 6,500,000 Massachusetts6.5% Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.80 2/7/09 3,645,000 a 3,645,000 Massachusetts Development Finance Agency, Revenue (Wilbraham and Monson Academy Issue) (LOC; Fifth Third Bank) 1.80 2/7/09 1,500,000 a 1,500,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 5/14/09 10,000,000 10,000,000 Woods Hole Martha's Vineyard and Nantucket Steamship Authority, Steamship Revenue 4.00 3/1/09 1,020,000 1,021,542 Michigan.2% Kalamazoo Hospital Finance Authority, HR, Refunding (Bronson Methodist Hospital) (Insured; FSA) 2.65 5/15/09 600,000 600,000 Minnesota1.6% Puttable Floating Option Tax Exempt Receipts (Saint Paul Port Authority, MFHR (Burlington Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.64 2/7/09 4,080,000 a,b 4,080,000 New Hampshire1.2% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) 3.00 3/26/09 1,150,000 1,150,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; Bank of America) 0.95 2/7/09 1,900,000 a 1,900,000 New Jersey18.8% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 2.50 2/7/09 10,000,000 a 10,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center) (LOC; Wachovia Bank) 0.55 2/7/09 4,835,000 a 4,835,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Assistance Corporation I, LLC Project) (LOC; Wachovia Bank) 0.55 2/7/09 260,000 a 260,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.75 2/7/09 5,800,000 a 5,800,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.75 2/7/09 8,100,000 a 8,100,000 Newark, GO Notes, BAN (General Improvement) 2.50 4/15/09 10,000,000 10,009,341 Puttable Floating Option Tax Exempt Receipts (Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill lynch Capital Services) 1.56 2/7/09 7,400,000 a,b 7,400,000 New York3.6% Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 2/7/09 1,000,000 a 1,000,000 New York City, GO Notes (LOC; Bank of America) 0.65 2/1/09 8,000,000 a 8,000,000 North Carolina.0% North Carolina, Public Improvement GO Notes 5.25 3/1/09 105,000 105,258 Ohio6.9% Blue Ash, EDR (Ursuline Academy of Cincinnati Project) (LOC; Fifth Third Bank) 1.15 2/7/09 5,100,000 a 5,100,000 Montgomery County, Revenue, CP (Miami Valley Hospital) 2.00 2/18/09 12,000,000 12,000,000 Oklahoma2.4% Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.75 2/17/09 5,890,000 5,890,000 Pennsylvania14.5% Chester County Industrial Development Authority, Revenue (YMCA of the Brandywine Valley Project) (LOC; Fulton Bank) 0.60 2/7/09 8,500,000 a 8,500,000 Cumberland County Municipal Authority, Revenue (Messiah Village Project) (LOC; Citizens Bank of Pennsylvania) 0.76 2/7/09 2,275,000 a 2,275,000 Harrisburg Authority, Revenue (Haverford Township School District Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.23 2/7/09 3,290,000 a 3,290,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.58 2/7/09 6,985,000 a 6,985,000 Lancaster Industrial Development Authority, Revenue (Student Lodging, Inc. Project) (LOC; Fulton Bank) 0.61 2/7/09 5,410,000 a 5,410,000 Lancaster Municipal Authority, Revenue (Garden Spot Village Project) (LOC; Fulton Bank) 0.75 2/7/09 950,000 a 950,000 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services Retirement Life Communities, Inc. Obligated Group) (LOC; Bank of America) 0.80 2/1/09 1,600,000 a 1,600,000 Pennsylvania Economic Development Financing Authority, EDR (Homewood Retirement Centers Project) (LOC; M&T Bank) 0.56 2/7/09 3,600,000 a 3,600,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Drexel University) (LOC; Allied Irish Banks) 0.73 2/7/09 190,000 a 190,000 Southcentral Pennsylvania General Authority, Revenue (York County Cerebral Palsy Home, Inc. Project) (LOC; Fulton Bank) 0.61 2/7/09 3,200,000 a 3,200,000 Tennessee3.8% Springfield Health and Educational Facilities Board, Revenue, Refunding (NorthCrest Medical Center Project) (LOC; Regions Bank) 0.68 2/7/09 9,520,000 a 9,520,000 Texas2.6% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.64 2/7/09 5,000,000 a,b 5,000,000 Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility; JPMorgan Chase Bank) 0.46 2/7/09 1,500,000 a,b 1,500,000 Washington1.7% Washington Health Care Facilities Authority, Revenue (Seattle Cancer Care Alliance) (LOC; Key Bank) 0.85 2/7/09 4,145,000 a 4,145,000 Wisconsin.1% Green Bay/Brown County Professional Football Stadium District, Sales Tax Revenue (Lambeau Field Renovation Project) 4.25 2/1/09 200,000 200,000 Wyoming3.1% Sweetwater County, HR (Memorial Hospital Project) (LOC; Key Bank) 1.05 2/7/09 7,750,000 a 7,750,000 Total Investments (cost $247,067,855) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009. these securities amounted to $26,415,000 or 10.6% of net assets. At January 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 247,067,855 Level 3 - Significant Unobservable Inputs 0 Total 247,067,855 STATEMENT OF INVESTMENTS Dreyfus Money Market Reserves January 31, 2009 (Unaudited) Negotiable Bank Certificates of Deposit8.4% Principal Amount ($) Value ($) Bank of America N.A. 1.80%, 2/10/09 25,000,000 25,000,000 State Street Bank and Trust Co. 0.55%, 4/14/09 25,000,000 25,000,000 Total Negotiable Bank Certificates of Deposit (cost $50,000,000) Commercial Paper59.7% ABN-AMRO North America Finance Inc. 2.00%, 3/11/09 25,000,000 24,947,486 Allied Irish Banks N.A. Inc. 2.16%, 3/13/09 25,000,000 a 24,940,278 Barclays U.S. Funding Corp. 3.18%, 2/20/09 20,000,000 19,966,972 BNP Paribas Finance Inc. 1.34%, 3/16/09 25,000,000 24,960,135 CAFCO LLC 1.00%, 5/4/09 25,000,000 a 24,936,111 Calyon NA Inc. 1.61%, 3/16/09 25,000,000 24,952,222 CIESCO LLC 1.00%, 5/4/09 25,000,000 a 24,936,111 Citigroup Funding Inc. 2.30%, 2/10/09 15,000,000 14,991,412 Gemini Securitization Corp., LLC 0.48%, 4/14/09 25,000,000 a 24,976,250 General Electric Co. 0.27%, 2/2/09 20,000,000 19,999,850 Gotham Funding Corp. 0.70%, 4/27/09 25,000,000 a 24,958,681 Picaros Funding LLC 1.30%, 4/13/09 25,000,000 a 24,935,903 Ranger Funding Company, LLC 0.67%, 5/1/09 25,000,000 a 24,958,590 Societe Generale N.A. Inc. 1.39%, 3/17/09 25,000,000 24,957,528 Thames Asset Global Securitization No. 1 Inc. 1.96%, 2/17/09 15,000,000 a 14,987,000 Working Capital Management Co. L.P. 2.77%, 2/6/09 10,000,000 a 9,996,181 Total Commercial Paper (cost $354,400,710) U.S. Government Agency8.4% Federal Home Loan Bank 2.19%, 3/11/09 (cost $50,000,000) 50,000,000 b Time Deposits4.0% Compass Bank (Grand Cayman) 0.13%, 2/2/09 9,000,000 9,000,000 U.S. Bank NA (Grand Cayman) 0.13%, 2/2/09 15,000,000 15,000,000 Total Time Deposits (cost $24,000,000) Repurchase Agreement19.4% Greenwich Capital Markets 0.27%, dated 1/30/09, due 2/2/09 in the amount of $115,002,588 (fully collateralized by $8,616,000 U.S. Treasury Bills, due 2/26/09-1/14/10, value $8,605,621 and $101,083,900 U.S. Treasury Notes, 3.125%, due 8/31/13, value $108,696,684) (cost $115,000,000) 115,000,000 Total Investments (cost $593,400,710) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, these securities amounted to $199,625,105 or 33.6% of net assets. b Variable rate securityinterest rate subject to periodic change. At January 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 593,400,710 Level 3 - Significant Unobservable Inputs 0 Total 593,400,710 STATEMENT OF INVESTMENTS Dreyfus U.S. Treasury Reserves January 31, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills33.4% of Purchase (%) Amount ($) Value ($) 3/5/09 1.87 75,000,000 74,876,533 5/28/09 0.48 50,000,000 49,922,667 7/2/09 0.40 100,000,000 99,832,222 Total U.S. Treasury Bills (cost $224,631,422) U.S. Treasury Note3.8% 5/15/09 (cost $25,335,060) 0.16 25,000,000 Repurchase Agreements62.8% Citigroup Global Markets Holdings Inc. dated 1/30/09, due 2/2/09 in the amount of $125,002,604 (fully collateralized by $86,464,600 U.S. Treasury Bonds, 8.125%, due 8/15/21, value $127,500,041) 0.25 125,000,000 125,000,000 Goldman, Sachs & Co. dated 1/30/09, due 2/2/09 in the amount of $47,700,477 (fully collateralized by $42,625,000 U.S. Treasury Notes, 2.375%-3.375%, due 1/15/12-1/15/17, value $48,654,019) 0.12 47,700,000 47,700,000 Greenwich Capital Markets dated 1/30/09, due 2/2/09 in the amount of $125,002,500 (fully collateralized by $112,120,000 U.S. Treasury Notes, 4.50%, due 5/15/17, value $127,500,338) 0.24 125,000,000 125,000,000 JP Morgan Chase & Co. dated 1/30/09, due 2/2/09 in the amount of $125,002,500 (fully collateralized by $124,026,100 Treasury Inflation Protected Securities, .875%-4.25%, due 1/15/10-4/15/32, value $127,503,737) 0.24 125,000,000 125,000,000 Total Repurchase Agreements (cost $422,700,000) Total Investments (cost $672,666,482) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% At January 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 672,666,482 Level 3 - Significant Unobservable Inputs 0 Total 672,666,482 STATEMENT OF INVESTMENTS Dreyfus Strategic Income Fund January 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes91.6% Rate (%) Date Amount ($) Value ($) Advertising.2% Lamar Media, Gtd. Notes, Ser. B 6.63 8/15/15 60,000 Aerospace & Defense.5% L-3 Communications, Gtd. Notes, Ser. B 6.38 10/15/15 115,000 Agricultural.9% Altria Group, Gtd. Notes 9.70 11/10/18 75,000 82,205 Philip Morris International, Sr. Unscd Notes 5.65 5/16/18 115,000 115,277 Asset-Backed Ctfs./Auto Receivables4.6% Americredit Automobile Receivables Trust, Ser. 2005-DA, Cl. A3 4.87 12/6/10 6,093 6,017 Americredit Automobile Receivables Trust, Ser. 2007-AX, Cl. A3 5.19 11/6/11 62,616 61,473 Americredit Automobile Receivables Trust, Ser. 2006-BG, Cl. A3 5.21 10/6/11 53,565 52,377 Americredit Prime Automobile Receivables Trust, Ser. 2007-1, Cl. E 6.96 3/8/16 296,493 a 170,483 Capital One Auto Finance Trust, Ser. 2006-C, Cl. A3A 5.07 7/15/11 36,406 35,457 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A2A 5.29 5/17/10 215 215 Capital One Auto Finance Trust, Ser. 2006-A, Cl. A3 5.33 11/15/10 864 863 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. D 6.89 5/15/13 625,000 a 386,024 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 250,000 a 142,779 Ford Credit Auto Owner Trust, Ser. 2006-B, Cl. D 7.12 2/15/13 250,000 a 162,983 Triad Auto Receivables Owner Trust, Ser. 2006-C, Cl. A3 5.26 11/14/11 42,071 40,790 Asset-Backed Ctfs./Credit Cards.2% American Express Credit Account Master Trust, Ser. 2007-1, Cl. C 0.60 9/15/14 100,000 a,b Asset-Backed Ctfs./Home Equity Loans.5% Accredited Mortgage Loan Trust, Ser. 2006-1, Cl. A3 0.57 4/25/36 105,000 b 71,947 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.65 11/25/35 56,597 b 47,791 Automotive, Trucks & Parts.1% Goodyear Tire & Rubber, Gtd. Notes 6.32 12/1/09 35,000 b Banks10.0% BAC Capital Trust XIV, Bank Gtd. Notes 5.63 12/31/49 240,000 b 103,209 Bank of America, Jr. Sub. Bonds 8.00 12/29/49 70,000 b 37,122 Barclays Bank, Jr. Sub. Bonds 5.93 9/29/49 100,000 a,b 43,023 Capital One Financial, Sr. Unscd. Notes 2.47 9/10/09 225,000 b 215,539 Chevy Chase Bank, Sub. Notes 6.88 12/1/13 80,000 66,000 KFW, Gov't Gtd. Notes TRY 17.75 4/24/09 725,000 c 442,964 Landwirtschaftliche Rentenbank, Gov't Gtd. Notes TRY 17.50 3/30/10 975,000 c 612,761 Royal Bank of Scotland Group, Jr. Sub. Bonds 6.99 10/29/49 135,000 a,b 37,828 Sovereign Bancorp, Sr. Unscd. Notes 1.73 3/23/10 160,000 b 144,991 Sumitomo Mitsui Banking, Sub. Notes 5.63 7/29/49 135,000 a,b 100,399 SunTrust Preferred Capital I, Bank Gtd. Notes 5.85 12/31/49 230,000 b 119,667 USB Capital IX, Gtd. Notes 6.19 4/15/49 450,000 b 189,076 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 175,000 172,525 Building & Construction.2% Masco, Sr. Unscd. Notes 2.40 3/12/10 45,000 b Chemicals.4% E.I. Du Pont De Nemours, Sr. Unscd. Notes 6.00 7/15/18 100,000 Commercial & Professional Services1.2% Ceridian, Sr. Unscd. Notes 11.25 11/15/15 20,000 b 10,900 Donnelley (R.R.) and Sons, Sr. Unscd. Notes 5.63 1/15/12 150,000 132,686 Donnelley (R.R.) and Sons, Sr. Unscd. Notes 6.13 1/15/17 110,000 83,741 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 60,000 a 39,086 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 30,000 a 17,758 Commercial Mortgage Pass-Through Ctfs.3.9% Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 0.75 4/25/34 35,766 a,b 26,099 Bayview Commercial Asset Trust, Ser. 2006-3A, Cl. B3 2.99 10/25/36 369,584 a,b 135,822 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 125,000 a 109,375 CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 5.10 8/15/38 125,000 b 104,130 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A3 4.65 4/10/40 55,000 52,869 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.48 3/6/20 100,000 a,b 61,035 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 1.73 3/6/20 335,000 a,b 201,000 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-LD11, Cl. K 5.82 6/15/49 1,040,000 a,b 53,750 SBA CMBS Trust, Ser. 2005-1A, Cl. C 5.73 11/15/35 25,000 a 15,572 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 65,000 a 44,850 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C5, Cl. A2 3.99 6/15/35 90,000 76,798 Diversified Financial Services12.0% Ace INA Holdings, Gtd. Notes 5.80 3/15/18 150,000 140,771 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 150,000 b 81,060 Capmark Financial Group, Gtd. Notes 5.88 5/10/12 355,000 134,857 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 295,000 270,103 Citigroup, Sr. Sub. Bonds 6.00 10/31/33 5,000 3,534 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 30,000 29,815 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 5/29/49 30,000 b 10,957 Fresenius US Finance II, Sr. Unscd. Notes 9.00 7/15/15 5,000 a 5,050 Goldman Sachs Capital II, Gtd. Bonds 5.79 12/29/49 180,000 b 64,678 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 50,000 38,108 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 170,000 a 92,650 International Lease Finance, Sr. Unscd. Notes 6.38 3/25/13 75,000 55,069 Jackson National Life Global Funding, Sr. Scd. Notes 5.38 5/8/13 55,000 a 51,016 Janus Capital Group, Sr. Unscd. Notes 6.25 6/15/12 220,000 167,528 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 55,000 54,242 Leucadia National, Sr. Unscd. Notes 7.00 8/15/13 115,000 97,175 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 340,000 251,600 Lincoln National, Jr. Sub. Bonds 6.05 4/20/67 130,000 b 58,575 Merrill Lynch & Co., Sr. Unscd. Notes, Ser. C 4.25 2/8/10 95,000 93,003 Merrill Lynch & Co., Sr. Unscd. Notes 6.05 8/15/12 210,000 204,337 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 125,000 a 119,747 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 140,000 134,558 Pacific Life Global Funding, Notes 5.15 4/15/13 55,000 a 51,293 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 135,000 a 116,022 Prudential Finance, Sr. Unscd. Notes 5.70 12/14/36 150,000 107,683 SLM, Sr. Unscd. Notes, Ser. A 4.50 7/26/10 250,000 232,555 UCI Holdco, Sr. Unscd. Notes 10.00 12/15/13 62,236 b 7,157 WEA Finance, Sr. Notes 7.13 4/15/18 55,000 a 44,043 Willis North America, Gtd. Notes 6.20 3/28/17 20,000 13,839 Electric Utilities7.9% AES, Sr. Unscd. Notes 7.75 10/15/15 250,000 235,625 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 60,000 62,724 Edison Mission Energy, Sr. Unscd. Notes 7.50 6/15/13 200,000 193,000 Electricite De France, Notes 6.95 1/26/39 55,000 a 56,890 Enel Finance International, Gtd. Bonds 6.25 9/15/17 350,000 a 310,977 Energy Future Holdings, Gtd. Notes 10.88 11/1/17 460,000 365,700 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 105,000 104,779 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 255,000 235,565 National Grid, Sr. Unscd. Notes 6.30 8/1/16 35,000 31,387 Nevada Power, Mortgage Notes 6.50 8/1/18 40,000 39,088 Nisource Finance, Gtd. Notes 6.40 3/15/18 85,000 60,119 Pacific Gas & Electric, Sr. Unscd. Notes 6.35 2/15/38 95,000 100,862 Environmental Control.8% Allied Waste North America, Sr. Scd. Notes 7.25 3/15/15 15,000 14,738 Veolia Environnement, Sr. Unscd. Notes 5.25 6/3/13 85,000 79,411 Waste Management, Gtd. Notes 7.75 5/15/32 100,000 88,274 Food & Beverages2.3% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 105,000 a 106,106 Bottling Group, Sr. Unscd. Notes 5.13 1/15/19 25,000 25,311 Delhaize Group, Sr. Unscd. Notes 6.50 6/15/17 85,000 83,570 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 45,000 45,966 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 60,000 60,150 Kroger, Gtd. Notes 6.15 1/15/20 50,000 49,860 Safeway, Sr. Unscd. Notes 6.35 8/15/17 50,000 50,603 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 115,000 114,425 Foreign/Governmental5.1% Federal Republic of Brazil, Notes 7.88 3/7/15 95,000 104,975 Federal Republic of Brazil, Unsub. Bonds BRL 12.50 1/5/16 250,000 c 113,147 Mexican Bonos, Bonds, Ser. MI10 MXN 9.50 12/18/14 2,600,000 c 197,914 Republic of Peru, Sr. Unscd. Bonds 9.88 2/6/15 210,000 247,275 Republic of South Africa, Sr. Unscd. Notes 5.88 5/30/22 250,000 227,706 Russian Federation, Sr. Unscd. Bonds 7.50 3/31/30 245,000 b 229,048 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 52,000 50,804 Health Care2.9% Biomet, Gtd. Notes 11.63 10/15/17 55,000 51,425 Davita, Gtd. Notes 6.63 3/15/13 115,000 111,837 HCA, Sr. Unscd. Notes 6.75 7/15/13 150,000 109,125 HCA, Sr. Unscd. Notes 7.88 2/1/11 29,000 27,623 HCA, Sr. Unscd. Notes 8.75 9/1/10 170,000 167,875 Teva Pharmaceuticals Finance, Gtd. Notes 5.55 2/1/16 50,000 50,232 UnitedHealth Group, Sr. Unscd. Notes 5.50 11/15/12 90,000 90,207 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 55,000 52,412 Lodging & Entertainment.3% Isle of Capri Casinos, Gtd. Notes 7.00 3/1/14 115,000 Machinery.6% Case New Holland, Gtd. Notes 7.13 3/1/14 182,000 Manufacturing1.1% Bombardier, Sr. Unscd. Notes 6.30 5/1/14 200,000 a 163,000 Siemens Financieringsmaatschappij, Gtd. Notes 5.75 10/17/16 100,000 a 99,261 Media6.4% British Sky Broadcasting, Gtd. Notes 6.10 2/15/18 125,000 a 105,861 Cablevision Systems, Sr. Unscd. Notes, Ser. B 8.00 4/15/12 260,000 b 252,200 Comcast, Gtd. Notes 1.46 7/14/09 225,000 b 222,031 CSC Holdings, Sr. Notes 8.50 4/15/14 15,000 a 14,812 Echostar DBS, Gtd. Notes 7.13 2/1/16 250,000 231,250 News America, Gtd. Notes 6.15 3/1/37 345,000 301,384 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 250,000 223,252 Time Warner Cable, Gtd. Notes 6.75 7/1/18 40,000 39,130 Time Warner, Gtd. Notes 2.41 11/13/09 85,000 b 83,061 Mining.3% Alcoa, Sr. Unscd. Notes 6.00 7/15/13 20,000 17,128 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 60,000 52,833 Office And Business Equipment.7% International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 110,000 116,790 Xerox, Sr. Unscd. Notes 5.50 5/15/12 25,000 23,199 Xerox, Sr. Unscd. Notes 5.65 5/15/13 30,000 27,243 Oil & Gas Exploration1.8% Anadarko Petroleum, Sr. Unscd. Notes 2.40 9/15/09 180,000 b 176,840 Chesapeake Energy, Gtd. Notes 7.50 9/15/13 250,000 230,000 Packaging & Containers1.8% Crown Americas, Gtd. Notes 7.63 11/15/13 115,000 115,575 Crown Americas, Gtd. Notes 7.75 11/15/15 110,000 111,650 Owens Brockway Glass Container, Gtd. Notes 6.75 12/1/14 200,000 189,000 Paper & Paper Related.6% Georgia-Pacific, Sr. Unscd. Notes 8.13 5/15/11 135,000 130,950 NewPage, Gtd. Notes 12.00 5/1/13 55,000 13,475 Pipelines1.3% El Paso, Sr. Unscd. Notes 7.00 6/15/17 250,000 230,000 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 55,000 57,414 Real Estate Investment Trusts2.3% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 150,000 110,419 Federal Realty Investment Trust, Sr. Unscd. Notes 5.40 12/1/13 50,000 37,121 Host Hotels & Resorts, Gtd. Notes 7.13 11/1/13 105,000 91,350 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 190,000 135,653 Prologis, Sr. Unscd. Notes 6.63 5/15/18 50,000 26,271 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 140,000 117,989 Retail.7% Bausch & Lomb, Sr. Unscd. Notes 9.88 11/1/15 165,000 a 145,612 Staples, Sr. Unscd. Notes 9.75 1/15/14 10,000 10,646 State/Territory Gen Oblg.6% California, GO (Insured; AMBAC) 3.50 10/1/27 65,000 46,270 Clark County School District, Limited Tax GO (Insured; FSA) 5.50 6/15/17 15,000 d 16,819 Clark County School District, Limited Tax GO (Insured; FSA) 5.50 6/15/18 10,000 d 11,213 Clark County, GO (Bond Bank) (Insured; MBIA, Inc.) 5.25 6/1/20 15,000 d 17,173 Cypress-Fairbanks Independent School District, GO, Ser. A (Schoolhouse) (Insured; PSF-GTD) 5.25 2/15/22 10,000 d 10,491 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 20,000 14,649 Williamson County, Combination Tax and Revenue Certificates of Obligation (Insured; FSA) 6.00 8/15/14 5,000 d 5,393 Wisconsin, GO (Insured; MBIA. Inc.) 5.00 5/1/15 15,000 d 17,163 Telecommunications3.9% AT & T, Sr. Unscd. Notes 5.60 5/15/18 100,000 99,998 AT & T, Sr. Unscd. Notes 6.55 2/15/39 55,000 54,977 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 50,000 48,062 Intelsat Subsidiary Holding, Sr. Unscd. Notes 8.88 1/15/15 40,000 a 35,400 Intelsat, Sr. Unscd. Notes 7.63 4/15/12 55,000 44,275 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 25,000 22,505 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 30,000 28,085 Telefonica Emisiones, Gtd. Notes 1.83 6/19/09 85,000 b 84,196 Time Warner Cable, Gtd. Notes 5.85 5/1/17 105,000 97,714 Time Warner, Gtd. Notes 5.88 11/15/16 225,000 212,960 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 125,000 127,017 Verizon Communications, Sr. Unscd. Notes 8.95 3/1/39 30,000 37,063 U.S. Government Agencies/Mortgage-Backed5.9% Federal Home Loan Mortgage Corp. 4.50%, 2/1/39 260,000 e 261,543 Federal National Mortgage Association: 4.50%, 6/1/38 - 2/1/39 700,470 e 706,079 5.50%, 5/1/38 - 6/1/38 369,614 e 378,710 U. S. Government Securities9.6% U. S. Treasury Bonds 5.00%, 5/15/37 40,000 49,313 U.S. Treasury Inflation Protected Securities, Notes, 2.00%, 1/15/14 216,270 f 215,256 U.S. Treasury Notes: 3.50%, 5/31/13 727,000 785,161 4.75%, 8/15/17 180,000 206,438 4.88%, 4/30/11 666,000 724,483 U.S. Treasury Strip 0.00%, 2/15/36 545,000 205,898 Total Bonds and Notes (cost $24,512,745) Principal Short-Term Investments3.6% Amount ($) Value ($) U.S. Government Agencies3.3% Federal National Mortgage Association, Notes, 0.10%, 3/16/09 750,000 e U.S. Treasury Bills.3% 0.01%, 2/5/09 65,000 g Total Short-Term Investments (cost $814,910) Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $397,000) 397,000 h Total Investments (cost $25,724,655) 96.9% Cash and Receivables (Net) 3.1% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, these securities amounted to $3,303,397 or 14.5% of net assets. b Variable rate securityinterest rate subject to periodic change. c Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real MXNMexican Peso TRYTurkish Lira d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g All or partially held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. At January 31, 2009 the aggregate cost of investment securities for income tax purposes was $25,724,655. Net unrealized depreciation on investments was $3,586,609 of which $132,443 related to appreciated investment securities and $3,719,052 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES January 31, 2009 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation)/ Contracts Contracts ($) Expiration at 1/31/2009 ($) Financial Futures Long British Long Gilt 3 510,492 March 2009 5,642 U.S. Treasury Bonds 7 886,922 March 2009 10,879 U.S. Treasury 2 Year Notes 19 4,134,875 March 2009 9,052 Financial Futures Short U.S. Treasury 5 Year Notes 15 (1,772,578) March 2009 21,491 U.S. Treasury 10 Year Notes 19 (2,330,766) March 2009 29,861 STATEMENT OF OPTIONS WRITTEN January 31, 2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: U.S. Treasury 5 Year Notes February 2009 @ 120 400,000 a (469) U.S. Treasury 5 Year Notes February 2009 @ 2.34 435,000 a (558) Federal National Mortgage Association, March 2009 @ 101.09 430,000 a,b (3,816) Federal National Mortgage Association, March 2009 @ 100.87 423,000 a,b (4,135) Put Options: U.S. Treasury 5 Year Notes February 2009 @ 120 400,000 a (7,781) U.S. Treasury 5 Year Notes February 2009 @ 2.34 435,000 a (3,293) Federal National Mortgage Association, March 2009 @ 101.09 430,000 a,b (7,041) Federal National Mortgage Association, March 2009 @ 100.87 423,000 a,b (6,381) (Premiums received $29,254) BBABritish Bankers Association LIBORLondon Interbank Bank Offered Rate USDUS Dollar a Non-income producing security. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At Januaruy 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 1/31/2009 ($) Sales: Brazilian Real, expiring 2/20/2009 121,000 51,369 51,824 (455) British Pound, expiring 2/20/2009 30,000 45,518 43,462 2,056 Turkish Lira, expiring 4/24/2009 685,000 500,867 406,164 94,703 Turkish Lira, expiring 6/30/2009 1,110,000 659,378 645,644 13,734 Total Unrealized Implied Credit Market Value Upfront Premiums Paid Notional Reference (Pay) /Receive Spread (%) ($) (Received) ($) Appreciation Amount ($) Reference Obligation Counterparty Fixed Rate (%) Expriration (Depreciation) ($) 100,000 Rite Aid, 7.7%, 2/15/2027 J.P. Morgan Chase 3.55 9/20/2010 67.40 (55,904) 0 (55,904) 110,000 R.R. Donnelley & Sons, 4.95%, 4/1/2014 Deutsche Bank (1.60) 3/20/2012 7,061 40,000 R.R. Donnelley & Sons, 4.95%, 4/1/2014 J.P. Morgan Chase (1.70) 12/20/2011 2,260 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 397,000 43,451 Level 2 - Other Significant Observable Inputs 21,574,793 63,455 Level 3 - Significant Unobservable Inputs 170,473 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Securities ($) Balance as of 10/31/2008 0 Realized gain (loss) 0 Change in unrealized appreciation 0 Net purchases (sales) 0 Transfers in and/or out of Level 3 170,473 Balance as of 1/31/2009 170,473 STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund January 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes97.1% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.2% Boeing, Sr. Unscd. Bonds 7.25 6/15/25 150,000 156,964 General Dynamics, Gtd. Notes 4.25 5/15/13 125,000 123,860 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 452,878 Northrop Grumman, Gtd. Debs. 7.75 3/1/16 540,000 611,520 Raytheon, Sr. Unscd. Notes 4.85 1/15/11 125,000 126,001 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 160,352 United Technologies, Sr. Unscd. Notes 4.88 5/1/15 500,000 505,279 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 50,818 United Technologies, Sr. Unscd. Debs. 8.75 3/1/21 50,000 60,499 Agriculture.2% Altria Group, Gtd. Notes 9.70 11/10/18 650,000 712,442 Archer Daniels, Sr. Unscd. Notes 5.45 3/15/18 130,000 129,393 Philip Morris International, Sr. Unscd Notes 5.65 5/16/18 760,000 761,831 Reynolds American, Sr. Scd. Notes 7.63 6/1/16 170,000 148,528 Asset-Backed Ctfs./Auto Receivables.1% Chase Manhattan Auto Owner Trust, Ser. 2006-A, Cl. A4 5.36 1/15/13 90,000 90,481 Honda Auto Receivables Owner Trust, Ser. 2006-1, Cl. A3 5.07 2/18/10 10,086 10,092 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A4 5.09 7/18/13 700,000 703,605 Asset-Backed Ctfs./Credit Cards.1% Bank One Issuance Trust, Ser. 2004-A1, Cl. A1 3.45 10/17/11 950,000 950,308 Bank One Issuance Trust, Ser. 2003-C3, Cl. C3 4.77 2/16/16 200,000 106,526 Citibank Credit Card Issuance Trust, Ser. 2005-A4, Cl. A4 4.40 6/20/14 500,000 481,461 Asset-Backed Ctfs./Home Equity Loans.1% Centex Home Equity, Ser. 2005-C, Cl. AF5 5.05 6/25/35 200,000 a 142,660 Countrywide Asset-Backed Certificates, Ser. 2006-11, Cl. 1AF4 6.30 9/25/46 1,030,000 a 337,654 CPL Transition Funding, Ser. 2002-1, Cl. A4 5.96 7/15/15 550,000 577,924 Automobile Manufacturers.1% Daimler Finance North America, Gtd. Notes 6.50 11/15/13 225,000 215,762 Daimler Finance North America, Gtd. Notes 7.30 1/15/12 400,000 392,142 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 180,243 Banks2.9% Abbey National, Sub. Debs. 7.95 10/26/29 350,000 291,525 BAC Capital Trust XI, Bank Gtd. Cap. Secs. 6.63 5/23/36 125,000 93,945 Bank of America, Gtd. Notes 3.13 6/15/12 3,000,000 3,069,117 Bank of America, Sr. Unscd. Notes 5.13 11/15/14 350,000 327,190 Bank of America, Sr. Unscd. Notes 5.38 6/15/14 275,000 262,236 Bank of America, Sr. Unscd. Notes 5.63 10/14/16 575,000 516,885 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 965,000 875,497 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 750,000 685,340 Bank of America, Sub. Notes 7.80 2/15/10 500,000 504,418 Bank One, Sub. Notes 5.90 11/15/11 500,000 507,799 BB & T, Sub. Notes 4.75 10/1/12 325,000 313,814 BB & T, Sub. Notes 4.90 6/30/17 150,000 132,162 Deutsche Bank London, Sr. Unscd. Notes 6.00 9/1/17 845,000 810,101 Dresdner Bank, Sr. Sub. Notes 7.25 9/15/15 145,000 119,657 Fifth Third Bank, Sr. Notes 4.20 2/23/10 200,000 198,391 First Tennessee Bank, Sub. Notes 5.65 4/1/16 250,000 163,052 Fleet Financial Group, Sr. Sub. Notes 7.38 12/1/09 175,000 178,292 Golden West Financial, Sr. Unscd. Notes 4.75 10/1/12 1,000,000 974,212 Goldman Sachs Group, Gtd. Notes 3.25 6/15/12 650,000 b 667,583 HSBC Holdings, Sub. Notes 6.50 5/2/36 250,000 228,781 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 507,803 HSBC Holdings, Sub. Notes 7.50 7/15/09 200,000 201,623 JP Morgan Chase, Sub. Notes 6.00 10/1/17 150,000 146,383 KeyBank, Sub. Notes 6.95 2/1/28 100,000 73,247 KFW, Gov't Gtd. Notes 3.25 3/30/09 1,250,000 1,253,255 KFW, Govt Gtd. Bonds 4.00 10/15/13 1,400,000 1,474,238 KFW, Gov't Gtd. Bonds 4.13 10/15/14 1,200,000 b 1,265,195 KFW, Gov't Gtd. Notes 4.88 1/17/17 1,240,000 b 1,333,463 KFW, Gov't Gtd. Bonds 5.13 3/14/16 625,000 672,938 KFW, Gov't Gtd. Notes 8.00 2/15/10 35,000 36,786 Korea Development Bank, Sr. Unscd. Notes 5.50 11/13/12 350,000 318,087 Mercantile Bankshares, Sub. Notes, Ser. B 4.63 4/15/13 200,000 181,114 National City Bank, Sr. Unscd. Notes 4.50 3/15/10 1,275,000 1,271,725 NationsBank, Sub. Notes 7.80 9/15/16 235,000 b 221,535 NB Capital Trust IV, Bank Gtd. Cap. Secs. 8.25 4/15/27 55,000 42,880 Oesterreichische Kontrollbank, Govt. Gtd. Notes 4.88 2/16/16 1,500,000 b 1,645,318 PNC Funding, Bank Gtd. Notes 5.25 11/15/15 225,000 206,136 Royal Bank of Scotland Group, Sr. Sub. Notes 6.38 2/1/11 410,000 382,781 Royal Bank of Scotland Group, Jr. Sub. Bonds 7.65 8/29/49 550,000 a 159,582 Royal Bank of Scotland, Sr. Sub. Notes 5.00 10/1/14 175,000 147,714 Sanwa Finance Aruba, Bank Gtd. Notes 8.35 7/15/09 150,000 b 150,606 SouthTrust, Sub. Notes 5.80 6/15/14 500,000 442,007 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 500,000 a 484,633 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 171,648 Suntrust Capital VIII, Bank Gtd. Secs. 6.10 12/15/36 335,000 a 223,578 U.S. Bank, Sub. Notes 4.95 10/30/14 45,000 44,485 U.S. Bank, Sub. Notes 6.38 8/1/11 100,000 104,242 UBS, Sr. Sub. Notes 5.88 7/15/16 75,000 67,133 UBS, Sr. Unscd. Notes 5.88 12/20/17 760,000 680,483 Union Planters, Sr. Unscd. Notes 4.38 12/1/10 400,000 387,940 Wachovia Bank, Sub. Notes 5.00 8/15/15 250,000 229,237 Wachovia Bank, Sub. Notes 6.60 1/15/38 415,000 406,891 Wachovia, Sub. Notes 5.25 8/1/14 200,000 178,386 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 1,140,000 1,118,668 Wells Fargo & Co., Sub. Notes 6.38 8/1/11 420,000 429,575 Wells Fargo Bank, Sub. Notes 5.75 5/16/16 875,000 846,989 Westpac Banking, Sub. Notes 4.63 6/1/18 500,000 467,859 Zions Bancorporation, Sub. Notes 6.00 9/15/15 250,000 185,404 Building & Construction.1% CRH America, Gtd. Notes 5.30 10/15/13 500,000 383,346 Masco, Sr. Unscd. Bonds 4.80 6/15/15 375,000 259,654 Chemicals.2% E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.25 12/15/16 500,000 497,084 E.I. Du Pont De Nemours, Sr. Unscd. Notes 6.00 7/15/18 560,000 575,619 Lubrizol, Gtd. Notes 5.50 10/1/14 150,000 134,155 Potash of Saskatchewan, Sr. Unscd. Notes 7.75 5/31/11 200,000 208,172 Praxair, Sr. Unscd. Notes 6.38 4/1/12 100,000 105,421 Rohm & Haas, Sr. Unscd. Notes 7.85 7/15/29 430,000 376,718 Commercial & Professional Services.1% R.R. Donnelley & Sons, Sr. Unscd. Notes 4.95 5/15/10 750,000 Commercial Mortgage Pass-Through Ctfs.3.2% Asset Securitization, Ser. 1995-D1, Cl. A2 7.59 7/11/27 12,391 12,476 Banc of America Commercial Mortgage, Ser. 2005-3, Cl. A4 4.67 7/10/43 1,000,000 819,646 Banc of America Commercial Mortgage, Ser. 2007-1, Cl. A4 5.45 1/15/49 1,000,000 692,285 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.74 2/10/51 300,000 a 208,447 Banc of America Commercial Mortgage, Ser. 2000-2, Cl. A2 7.20 9/15/32 589,320 a 592,272 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A4 4.68 8/13/39 350,000 a 315,542 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T10, Cl. A2 4.74 3/13/40 400,000 367,669 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR9, Cl. A4A 4.87 9/11/42 900,000 751,917 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. A4 5.72 9/11/38 850,000 a 703,438 Bear Stearns Commercial Mortgage Securities, Ser. 2002-TOP6, Cl. A2 6.46 10/15/36 175,000 172,334 Bear Stearns Commercial Mortgage Securities, Ser. 2001-TOP2, Cl. A2 6.48 2/15/35 230,000 228,538 Bear Stearns Commercial Mortgage Securities, Ser. 1999-WF2, Cl. A2 7.08 7/15/31 124,948 124,947 Chase Commercial Mortgage Securities, Ser. 2000-3, Cl. A2 7.32 10/15/32 398,874 402,090 Chase Commercial Mortgage Securities, Ser. 2000-2, Cl. A2 7.63 7/15/32 250,000 252,852 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 5.72 3/15/49 225,000 a 163,771 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.10 12/10/49 1,100,000 a 773,553 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Cl. A4 5.23 7/15/44 1,900,000 a 1,603,814 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.36 1/15/46 85,000 a 66,354 Commercial Mortgage Pass-Through Certificates, Ser. 2005-LP5, Cl. A2 4.63 5/10/43 1,450,351 1,389,235 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.83 6/15/38 1,500,000 a 1,123,998 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A5 5.11 7/15/36 1,245,000 a 1,097,195 CS First Boston Mortgage Securities, Ser. 2002-CKP1, Cl. A3 6.44 12/15/35 675,000 668,062 CS First Boston Mortgage Securities, Ser. 2001-CK3, Cl. A4 6.53 6/15/34 375,000 372,666 CS First Boston Mortgage Securities, Ser. 1999-C1, Cl. A2 7.29 9/15/41 536,767 538,927 CS First Boston Mortgage Securities, Ser. 2000-C1, Cl. A2 7.55 4/15/62 249,444 251,719 CWCapital Cobalt, Ser. 2007-C3, Cl. A4 5.82 5/15/46 1,000,000 a 667,267 DLJ Commercial Mortgage, Ser. 2000-CKP1, Cl. A1B 7.18 11/10/33 431,302 435,714 GE Capital Commercial Mortgage, Ser. 2002-1A, Cl. A3 6.27 12/10/35 1,250,000 1,203,828 Greenwich Capital Commercial Funding, Ser. 2005-GG5, Cl. A5 5.22 4/10/37 1,000,000 a 847,186 GS Mortgage Securities II, Ser. 2005-GG4, Cl. A3 4.61 7/10/39 775,000 666,703 GS Mortgage Securities II, Ser. 2007-GG10, Cl. A4 5.80 8/10/45 1,000,000 a 600,740 Heller Financial Commercial Mortgage Asset, Ser. 1999-PH1, Cl. A2 6.85 5/15/31 29,163 a 29,096 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-CB8, Cl. A4 4.40 1/12/39 1,000,000 840,391 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 600,000 a 481,470 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2004-LN2, Cl. A2 5.11 7/15/41 150,000 131,611 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-LDPX, Cl. A3 5.42 1/15/49 1,200,000 725,912 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB18, Cl. A4 5.44 6/12/47 350,000 215,669 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-LDP8, Cl. A3B 5.45 5/15/45 225,000 167,802 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. A4 5.48 12/12/44 500,000 a 350,671 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 1,000,000 a 634,077 LB Commercial Conduit Mortgage Trust, Ser. 1999-C2, Cl. A2 7.32 10/15/32 135,554 135,895 LB-UBS Commercial Mortgage Trust, Ser. 2003-C3, Cl. A4 4.17 5/15/32 475,000 423,924 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A6 4.79 10/15/29 700,000 a 591,171 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. AJ 4.84 7/15/40 500,000 243,545 LB-UBS Commercial Mortgage Trust, Ser. 2004-C6, Cl. A6 5.02 8/15/29 275,000 a 236,798 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 5.43 2/15/40 1,200,000 741,334 LB-UBS Commercial Mortgage Trust, Ser. 2000-C3, Cl. A2 7.95 5/15/25 1,051,172 a 1,067,814 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A4 5.24 11/12/35 500,000 a 457,414 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.24 11/12/37 375,000 a 314,982 Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 5.83 6/12/50 1,000,000 a 649,773 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2007-7, Cl. A4 5.75 6/12/50 1,200,000 a 669,388 Morgan Stanley Capital I, Ser. 2004-T13, Cl. A4 4.66 9/13/45 1,000,000 866,585 Morgan Stanley Capital I, Ser. 2007-IQ14, Cl. A4 5.69 4/15/49 1,300,000 a 879,724 Morgan Stanley Capital I, Ser. 2006-HQ9, Cl. A4 5.73 7/12/44 500,000 a 358,572 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A2 4.92 3/12/35 500,000 459,594 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP1, Cl. A4 6.66 2/15/33 111,992 112,577 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A7 5.12 7/15/42 800,000 a 666,712 Wachovia Bank Commercial Mortgage Trust, Ser. 2004-C11, Cl. A5 5.22 1/15/41 800,000 a 698,088 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C28, Cl. A3 5.68 10/15/48 150,000 89,555 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 5.76 7/15/45 1,150,000 a 851,608 Consumer Products.1% Avon Products, Sr. Unscd. Notes 4.20 7/15/18 250,000 213,598 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 125,000 135,334 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 297,663 Procter & Gamble, Sr. Unscd. Notes 6.88 9/15/09 750,000 777,342 Diversified Financial Services4.4% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/18 250,000 246,172 AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-5 5.31 7/1/20 45,000 42,549 American Express, Sr. Unscd. Notes 6.15 8/28/17 700,000 659,363 American Express, Sr. Unscd. Notes 7.00 3/19/18 1,000,000 995,711 American General Finance, Sr. Unscd. Notes 6.90 12/15/17 900,000 404,084 BA Master Credit Card Trust, Asset Backed Notes, Ser. 99-J 7.00 2/15/12 875,000 887,912 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 100,000 95,393 Bear Stearns, Sub. Notes 5.55 1/22/17 500,000 456,488 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 540,000 544,041 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 270,000 287,879 Capital One Bank, Sr. Unscd. Notes 5.13 2/15/14 200,000 b 182,045 Capital One Capital III, Gtd. Cap. Secs. 7.69 8/15/36 200,000 100,602 CIT Group Funding, Gtd. Notes 4.65 7/1/10 1,375,000 a 1,216,989 Citigroup Capital XXI, Gtd. Bonds 8.30 12/21/77 835,000 a 433,657 Citigroup, Sub. Notes 5.00 9/15/14 730,000 591,223 Citigroup, Sr. Unscd. Notes 6.00 2/21/12 1,075,000 1,023,446 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 885,000 801,785 Citigroup, Sub. Notes 6.13 8/25/36 575,000 406,418 Citigroup, Sr. Unscd. Debs. 6.63 1/15/28 100,000 82,057 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 700,000 629,927 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 750,000 731,173 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 200,000 198,768 Credit Suisse USA, Gtd. Notes 5.38 3/2/16 200,000 b 186,280 Credit Suisse USA, Gtd. Notes 5.50 8/15/13 1,000,000 b 991,797 Credit Suisse USA, Gtd. Notes 6.50 1/15/12 1,300,000 1,342,593 General Electric Capital, Gtd. Notes 2.20 6/8/12 3,000,000 2,977,695 General Electric Capital, Sr. Unscd. Notes 5.00 1/8/16 375,000 b 344,111 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 650,000 648,718 General Electric Capital, Sr. Unscd. Notes 5.63 9/15/17 1,000,000 922,354 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 135,000 124,711 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 500,000 398,858 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.75 3/15/32 1,445,000 1,298,366 General Electric Capital, Sr. Unscd. Debs. 8.30 9/20/09 15,000 15,454 Goldman Sachs Capital I, Gtd. Cap. Secs. 6.35 2/15/34 350,000 b 236,302 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 15,000 13,545 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 396,561 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 621,985 Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 190,000 176,085 Goldman Sachs Group, Sr. Unscd. Notes 6.60 1/15/12 2,725,000 2,729,022 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 630,000 480,158 Goldman Sachs Group, Sr. Unscd. Notes 7.35 10/1/09 100,000 100,159 Household Finance, Sr. Unscd. Notes 4.75 7/15/13 700,000 b 650,610 Household Finance, Sr. Unscd. Notes 8.00 7/15/10 630,000 646,657 HSBC Finance, Sr. Unscd. Notes 5.50 1/19/16 325,000 298,902 International Lease Finance, Sr. Unscd. Notes 4.75 1/13/12 250,000 184,920 International Lease Finance, Sr. Unscd. Notes 5.00 4/15/10 1,200,000 1,045,115 International Lease Finance, Sr. Unscd. Notes 5.65 6/1/14 350,000 244,768 J.P. Morgan Chase Capital XX, Gtd. Notes, Ser. T 6.55 9/29/36 50,000 37,968 Janus Capital Group, Sr. Unscd. Notes 6.25 6/15/12 75,000 57,112 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 200,000 115,382 Jefferies Group, Sr. Unscd. Debs. 6.45 6/8/27 35,000 23,465 JP Morgan Chase XVII, Gtd. Debs., Ser. Q 5.85 8/1/35 310,000 221,447 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 2,500,000 b 2,573,462 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 2,525,000 2,435,681 JPMorgan Chase & Co., Sub. Notes 5.15 10/1/15 250,000 233,100 JPMorgan Chase & Co., Sub. Notes 6.75 2/1/11 1,000,000 1,034,188 Merrill Lynch & Co., Sr. Unscd. Notes 5.45 7/15/14 565,000 523,060 Merrill Lynch & Co., Sr. Unscd. Notes 6.05 8/15/12 1,235,000 1,201,698 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 575,000 484,996 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 65,000 60,866 Merrill Lynch & Co., Notes 6.88 4/25/18 1,450,000 1,398,274 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 144,508 Morgan Stanley, Sub. Notes 4.75 4/1/14 1,580,000 1,317,382 Morgan Stanley, Sr. Unscd. Notes 5.45 1/9/17 1,100,000 933,825 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 175,000 151,446 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 270,459 National Rural Utilities Cooperative Finance, Coll. Trust Notes 4.38 10/1/10 600,000 604,708 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,053,338 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 100,000 76,177 SLM, Sr. Unscd. Notes, Ser. A 5.00 4/15/15 450,000 321,836 Toyota Motor Credit, Sr. Unscd. Notes 4.35 12/15/10 150,000 b 151,240 Diversified Metals & Mining.4% Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 277,031 Alcoa, Sr. Unscd. Notes 5.72 2/23/19 612,000 420,749 Alcoa, Sr. Unscd. Notes 6.00 1/15/12 250,000 226,403 BHP Finance USA, Gtd. Notes 4.80 4/15/13 1,175,000 1,117,597 Freeport-McMoran C&G, Sr. Unscd. Notes 8.38 4/1/17 895,000 743,877 Inco, Unsub. Bonds 7.20 9/15/32 100,000 72,190 Noranda, Notes 5.50 6/15/17 165,000 118,185 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 120,000 100,907 Vale Overseas, Gtd. Notes 6.25 1/23/17 510,000 491,749 Electric Utilities1.3% Cincinnati Gas & Electric, Sr. Unscd. Bonds 5.70 9/15/12 185,000 181,523 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 150,000 131,074 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 175,000 154,696 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 627,240 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 199,902 Constellation Energy Group, Sr. Unscd. Notes 7.00 4/1/12 225,000 216,461 Constellation Energy Group, Sr. Unscd. Notes 7.60 4/1/32 250,000 213,930 Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 200,000 193,198 Dominion Resources, Sr. Unscd. Notes, Ser. C 5.15 7/15/15 175,000 165,181 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 89,729 Duke Energy Carolinas, First Mortgage Bonds 6.00 1/15/38 710,000 723,447 Duke Energy Carolinas, Sr. Unscd. Notes 6.25 1/15/12 75,000 78,716 Exelon, Sr. Unscd. Notes 4.90 6/15/15 600,000 506,737 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 135,000 134,716 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 460,000 429,863 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 250,000 250,715 Florida Power & Light, First Mortgage Debs. 5.65 2/1/35 25,000 25,160 Hydro-Quebec, Gov't Gtd. Debs., Ser. HH 8.50 12/1/29 200,000 283,224 Hydro-Quebec, Gov't Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 30,636 MidAmerican Energy Holdings, Sr. Unscd. Notes 5.88 10/1/12 950,000 981,024 MidAmerican Energy Holdings, Sr. Unscd. Bonds 6.13 4/1/36 550,000 516,946 NiSource Finance, Gtd. Notes 5.40 7/15/14 150,000 111,898 NiSource Finance, Gtd. Notes 7.88 11/15/10 100,000 95,079 Ohio Power, Sr. Unscd. Notes, Ser. F 5.50 2/15/13 1,500,000 1,497,987 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 163,480 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 233,632 Pacific Gas & Electric, Sr. Unscd. Bonds 4.80 3/1/14 100,000 100,951 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 476,941 Pacificorp, First Mortgage Bonds 5.75 4/1/37 335,000 321,328 PPL Electric Utilities, Sr. Scd. Bonds 6.25 8/15/09 300,000 b 301,342 Progress Energy, Sr. Unscd. Notes 7.10 3/1/11 500,000 515,664 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 492,649 Public Service Company of Colorado, First Mortgage Bonds, Ser. 10 7.88 10/1/12 350,000 393,967 Public Service Electric & Gas, Scd. Notes, Ser. D 5.25 7/1/35 230,000 195,122 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 205,304 Southern California Edison, First Mortgage Bonds, Ser. 08-A 5.95 2/1/38 70,000 72,437 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 b 470,263 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 102,028 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 300,000 272,889 SouthWestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 138,142 Virginia Electric & Power, Sr. Unscd. Notes, Ser. A 5.40 1/15/16 500,000 498,010 Food & Beverages.9% Anheuser-Busch Cos., Sr. Unscd. Bonds 5.00 1/15/15 1,000,000 896,320 Anheuser-Busch Cos., Sr. Unscd. Notes 5.50 1/15/18 145,000 128,807 Bottling Group, Gtd. Notes 4.63 11/15/12 350,000 352,217 Coca-Cola Enterprises, Sr. Unscd. Debs. 6.70 10/15/36 250,000 240,697 Coca-Cola Enterprises, Sr. Unscd. Debs. 6.95 11/15/26 175,000 170,539 Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/22 100,000 115,784 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 342,471 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 718,750 Diageo Finance, Gtd. Notes 5.30 10/28/15 125,000 121,296 General Mills, Sr. Unscd. Notes 6.00 2/15/12 125,000 131,308 H.J. Heinz, Sr. Unscd. Debs. 6.38 7/15/28 100,000 87,153 Hershey, Sr. Unscd. Notes 5.30 9/1/11 750,000 b 762,121 Hershey, Sr. Unscd. Debs. 8.80 2/15/21 30,000 35,517 Kellogg, Sr. Unscd. Debs., Ser. B 7.45 4/1/31 340,000 401,122 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 775,000 791,634 Kraft Foods, Sr. Unscd. Notes 6.25 6/1/12 225,000 237,856 Kroger, Gtd. Notes 7.25 6/1/09 550,000 555,454 Kroger, Gtd. Notes 7.50 4/1/31 100,000 110,078 Nabisco, Sr. Unscd. Debs. 7.55 6/15/15 640,000 708,274 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,242,371 Safeway, Sr. Unscd. Notes 4.95 8/16/10 125,000 126,324 Safeway, Sr. Unscd. Notes 5.80 8/15/12 210,000 215,764 Sara Lee, Sr. Unscd. Notes 6.25 9/15/11 300,000 306,420 SYSCO, Sr. Unscd. Notes 5.38 9/21/35 350,000 314,445 Foreign/Governmental2.5% Asian Development Bank, Sr. Unsub. Notes 4.50 9/4/12 750,000 796,405 European Investment Bank, Sr. Unscd. Notes 3.25 2/15/11 2,000,000 2,060,440 European Investment Bank, Sr. Unscd. Notes 4.63 5/15/14 500,000 b 535,925 European Investment Bank, Sr. Unscd. Bonds 4.63 10/20/15 350,000 376,889 European Investment Bank, Sr. Unscd. Bonds 4.88 1/17/17 850,000 921,357 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 250,000 274,948 Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 2,270,000 2,258,650 Federal Republic of Brazil, Unscd. Bonds 10.13 5/15/27 500,000 655,000 Inter-American Development Bank, Notes 4.25 9/10/18 540,000 552,588 Inter-American Development Bank, Sr. Unscd. Notes 4.38 9/20/12 1,530,000 1,643,254 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 150,000 163,259 International Bank for Reconstruction & Development, Notes 5.00 4/1/16 700,000 768,596 International Bank for Reconstruction & Development, Unsub. Bonds 7.63 1/19/23 250,000 329,017 Malaysia Government, Sr. Unscd. Notes 8.75 6/1/09 330,000 335,944 Province of British Columbia Canada, Bonds, Ser. USD-2 6.50 1/15/26 25,000 30,873 Province of Manitoba Canada, Debs., Ser. CB 8.80 1/15/20 10,000 14,200 Province of Manitoba Canada, Debs. 8.88 9/15/21 450,000 656,073 Province of Ontario Canada, Sr. Unscd. Bonds 3.63 10/21/09 1,200,000 1,214,995 Province of Ontario Canada, Sr. Unscd. Notes 4.95 11/28/16 1,000,000 b 1,058,426 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 700,000 720,468 Province of Quebec Canada, Bonds 5.13 11/14/16 125,000 130,747 Province of Quebec Canada, Sr. Unscd. Debs., Ser. PA 5.75 2/15/09 175,000 175,051 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 200,000 243,950 Province of Quebec Canada, Unscd. Debs., Ser. PD 7.50 9/15/29 250,000 311,788 Province of Saskatchewan Canada, Debs. 7.38 7/15/13 500,000 597,627 Republic of Chile, Sr. Unscd. Bonds 5.50 1/15/13 625,000 658,625 Republic of Finland, Bonds 6.95 2/15/26 25,000 33,147 Republic of Hungary, Unsub. Notes 4.75 2/3/15 125,000 107,367 Republic of Italy, Sr. Unscd. Notes 4.50 1/21/15 50,000 48,425 Republic of Italy, Sr. Unscd. Notes 5.25 9/20/16 155,000 161,725 Republic of Italy, Sr. Unscd. Notes 5.38 6/15/33 550,000 544,215 Republic of Italy, Sr. Unscd. Notes 6.00 2/22/11 1,725,000 1,837,435 Republic of Italy, Sr. Unscd. Notes 6.88 9/27/23 610,000 661,285 Republic of Korea, Unscd. Notes 4.88 9/22/14 200,000 b 196,734 Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 540,000 b 483,300 Republic of Poland, Sr. Unscd. Notes 5.25 1/15/14 250,000 245,170 Republic of South Africa, Sr. Unscd. Notes 6.50 6/2/14 170,000 b 167,450 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 791,000 b 772,807 United Mexican States, Sr. Unscd. Notes, Ser. A 6.75 9/27/34 640,000 606,400 United Mexican States, Notes 9.88 2/1/10 1,525,000 1,650,812 Health Care.9% Abbott Laboratories, Sr. Unscd. Notes 5.88 5/15/16 170,000 183,650 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 264,728 Amgen, Sr. Unscd. Notes 5.85 6/1/17 400,000 418,317 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 575,230 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 425,000 434,967 Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 601,178 Eli Lilly & Co., Sr. Unscd. Notes 7.13 6/1/25 200,000 221,898 GlaxoSmithKline Capital, Gtd. Notes 4.38 4/15/14 500,000 516,914 GlaxoSmithKline Capital, Gtd. Notes 5.65 5/15/18 740,000 794,341 Johnson & Johnson, Unscd. Debs. 4.95 5/15/33 170,000 162,024 Johnson & Johnson, Unscd. Notes 5.95 8/15/37 470,000 519,487 Merck & Co., Sr. Unscd. Debs. 6.40 3/1/28 150,000 161,138 Quest Diagnostic, Gtd. Notes 5.45 11/1/15 500,000 446,209 Quest Diagnostic, Gtd. Notes 6.95 7/1/37 50,000 41,711 Schering-Plough, Sr. Unscd. Notes 5.55 12/1/13 1,000,000 a 1,035,065 Schering-Plough, Sr. Unscd. Bonds 6.75 12/1/33 80,000 a 80,442 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 85,000 80,178 UnitedHealth Group, Sr. Unscd. Notes 5.00 8/15/14 300,000 286,681 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 741,124 WellPoint, Sr. Unscd. Bonds 5.25 1/15/16 375,000 344,545 WellPoint, Sr. Unscd. Notes 6.80 8/1/12 300,000 294,674 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 65,000 61,942 Wyeth, Sr. Unscd. Notes 5.50 2/1/14 150,000 156,602 Wyeth, Sr. Unscd. Notes 5.95 4/1/37 200,000 214,144 Wyeth, Sr. Unscd. Notes 6.50 2/1/34 200,000 215,444 Industrial.0% Continental Airlines, Pass-Through Certificates, Ser. 974A 6.90 1/2/18 186,820 151,325 Mohawk Industries, Sr. Unscd. Notes 6.13 1/15/16 70,000 55,559 US Steel, Sr. Unscd. Notes 5.65 6/1/13 250,000 202,770 USA Waste Services, Sr. Unscd. Notes 7.00 7/15/28 150,000 122,614 Machinery.1% Caterpillar, Sr. Unscd. Debs. 6.05 8/15/36 375,000 339,118 Caterpillar, Sr. Unscd. Debs. 7.30 5/1/31 125,000 132,021 Deere & Co., Sr. Unscd. Notes 6.95 4/25/14 775,000 841,589 Manufacturing.4% 3M, Notes 5.70 3/15/37 750,000 739,095 General Electric, Sr. Unscd. Notes 5.00 2/1/13 500,000 499,527 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 947,914 Honeywell International, Sr. Unscd. Notes 4.25 3/1/13 1,300,000 1,300,686 Honeywell International, Sr. Unscd. Notes 6.13 11/1/11 175,000 182,999 Tyco International Finance, Gtd. Bonds 6.88 1/15/21 235,000 198,228 Media.7% AOL Time Warner, Gtd. Notes 6.88 5/1/12 250,000 251,314 AOL Time Warner, Gtd. Notes 7.63 4/15/31 300,000 289,765 AT & T Broadband, Gtd. Notes 9.46 11/15/22 304,000 344,217 CBS, Gtd. Debs. 7.88 7/30/30 80,000 52,857 Comcast Cable Communications, Gtd. Notes 6.75 1/30/11 600,000 615,111 Comcast Cable Communications, Gtd. Notes 7.13 6/15/13 300,000 b 311,166 Comcast, Gtd. Notes 6.45 3/15/37 200,000 192,394 Comcast, Gtd. Notes 6.95 8/15/37 365,000 374,035 COX Communications, Sr. Unscd. Bonds 5.50 10/1/15 450,000 400,738 COX Communications, Unscd. Notes 7.13 10/1/12 275,000 271,344 News America Holdings, Gtd. Debs. 7.75 12/1/45 100,000 101,829 News America Holdings, Gtd. Debs. 8.25 8/10/18 150,000 147,370 News America, Gtd. Notes 6.20 12/15/34 250,000 233,370 News America, Gtd. Notes 6.65 11/15/37 360,000 335,833 Thomson Reuters, Gtd. Notes 6.50 7/15/18 800,000 742,971 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 350,000 334,686 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 516,348 Time Warner, Gtd. Debs. 6.50 11/15/36 200,000 178,385 Time Warner, Gtd. Debs. 6.95 1/15/28 325,000 300,190 Viacom, Gtd. Notes 5.50 5/15/33 250,000 138,064 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 173,382 Walt Disney, Sr. Unscd. Notes, Ser. B 6.38 3/1/12 100,000 107,785 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 175,815 Walt Disney, Sr. Unscd. Debs. 7.55 7/15/93 100,000 112,913 Oil & Gas1.3% Amerada Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 162,727 Anadarko Finance, Gtd. Notes, Ser. B 6.75 5/1/11 300,000 301,600 Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 350,000 316,221 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 116,085 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 374,666 Canadian National Resources, Sr. Unscd. Notes 6.25 3/15/38 80,000 60,128 Canadian Natural Resources, Sr. Unscd. Notes 4.90 12/1/14 350,000 314,723 Conoco, Sr. Unscd. Notes 6.95 4/15/29 125,000 136,843 ConocoPhillips, Gtd. Notes 5.90 10/15/32 500,000 490,262 ConocoPhillips, Sr. Unscd. Notes 8.75 5/25/10 200,000 213,295 Devon Financing, Gtd. Debs. 7.88 9/30/31 275,000 292,193 EnCana, Sr. Unscd. Bonds 7.20 11/1/31 625,000 511,473 Energy Transfer Partners, Sr. Unscd. Bonds 7.50 7/1/38 375,000 317,986 Enterprise Products Operating, Gtd. Notes, Ser. B 5.60 10/15/14 995,000 928,207 Enterprise Products Operating, Gtd. Bonds 6.30 9/15/17 75,000 69,289 Exxon Mobil, Sr. Unscd. Bonds 8.63 8/15/21 15,000 19,053 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 478,498 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.95 1/15/38 75,000 71,205 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.40 3/15/31 350,000 336,200 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 350,000 266,810 Nexen, Sr. Unscd. Notes 5.20 3/10/15 150,000 129,572 Nexen, Sr. Unscd. Notes 5.88 3/10/35 125,000 87,799 ONEOK Partners, Gtd. Notes 6.15 10/1/16 545,000 490,350 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 48,323 ONEOK, Sr. Unscd. Notes 5.20 6/15/15 200,000 171,406 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 60,000 47,916 Pemex Project Funding Master Trust, Gtd. Notes 7.38 12/15/14 400,000 413,816 Pemex Project Funding Master Trust, Gtd. Notes 7.88 2/1/09 244,000 a 244,000 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 625,000 549,237 Petro-Canada, Sr. Unscd. Notes 4.00 7/15/13 450,000 397,620 Plains All America Pipeline, Gtd. Notes 6.13 1/15/17 525,000 434,291 Sempra Energy, Sr. Unscd. Notes 7.95 3/1/10 500,000 514,012 Shell International Finance, Gtd. Notes 5.63 6/27/11 500,000 537,345 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 524,208 Spectra Energy Capital, Sr. Unscd. Notes 8.00 10/1/19 225,000 223,929 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 673,496 Talisman Energy, Sr. Unscd. Notes 6.25 2/1/38 200,000 135,469 Tennessee Gas Pipeline, Sr. Unscd. Debs. 7.00 10/15/28 390,000 b 331,500 Tennessee Gas Pipeline, Sr. Unscd Debs. 7.63 4/1/37 70,000 62,289 Texas Eastern Transmission, Sr. Unscd. Notes 7.30 12/1/10 140,000 141,899 Trans-Canada Pipelines, Sr. Unscd. Notes 5.85 3/15/36 200,000 160,734 Trans-Canada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 62,400 Transocean, Sr. Unscd. Notes 7.50 4/15/31 150,000 133,678 Valero Energy, Sr. Unscd. Notes 6.63 6/15/37 115,000 85,621 Valero Energy, Sr. Unscd. Notes 7.50 4/15/32 170,000 139,615 XTO Energy, Sr. Unscd. Notes 4.90 2/1/14 800,000 738,614 Paper & Forest Products.0% International Paper, Sr. Unscd. Notes 6.75 9/1/11 200,000 b 189,293 Weyerhaeuser, Sr. Unscd. Debs. 7.38 3/15/32 400,000 280,543 Property & Casualty Insurance.7% Aegon, Sr. Unscd. Notes 4.75 6/1/13 375,000 332,824 Aetna, Gtd. Debs. 7.63 8/15/26 50,000 47,535 Allstate, Sr. Unscd. Notes 5.00 8/15/14 125,000 121,625 Allstate, Sr. Unscd. Notes 5.55 5/9/35 175,000 142,882 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 350,000 354,016 American International Group, Sr. Unscd. Notes 5.60 10/18/16 600,000 432,947 American International Group, Sr. Unscd. Notes 5.85 1/16/18 1,000,000 713,856 American International Group, Jr. Sub. Bonds 6.25 3/15/37 85,000 27,556 AON Capital Trust A, Gtd. Cap. Secs. 8.21 1/1/27 70,000 44,102 AXA, Sub. Bonds 8.60 12/15/30 165,000 125,572 Berkshire Hathaway Finance, Gtd. Notes 4.85 1/15/15 200,000 199,672 CNA Financial, Sr. Unscd. Notes 6.50 8/15/16 100,000 72,501 GE Global Insurance Holdings, Sr. Unscd. Notes 7.00 2/15/26 150,000 130,223 Hartford Financial Services Group, Sr. Unscd. Notes 6.30 3/15/18 580,000 b 475,648 Marsh & McLennan Cos., Sr. Unscd. Bonds 5.88 8/1/33 275,000 183,598 MetLife, Sr. Unscd. Notes 5.00 11/24/13 225,000 217,301 MetLife, Sr. Unscd. Notes 6.13 12/1/11 260,000 261,466 MetLife, Sr. Unscd. Notes 6.38 6/15/34 200,000 183,120 Nationwide Financial Services, Sr. Unscd. Notes 6.25 11/15/11 350,000 325,764 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 138,072 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 85,590 Prudential Financial, Sr. Unscd. Notes, Ser. B 4.75 4/1/14 350,000 302,471 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 250,000 207,034 St. Paul Travelers Cos., Sr. Unscd. Notes 5.50 12/1/15 960,000 b 943,333 Torchmark, Sr. Unscd. Debs. 8.25 8/15/09 150,000 149,839 Travelers Property & Casualty, Gtd. Notes 5.00 3/15/13 250,000 247,884 Willis North America, Gtd. Notes 6.20 3/28/17 335,000 231,799 Real Estate Investment Trusts.2% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 500,000 368,064 Brandywine Operating Partnership, Gtd. Notes 5.75 4/1/12 130,000 94,947 ERP Operating, Sr. Unscd. Notes 5.20 4/1/13 600,000 531,707 ERP Operating, Sr. Unscd. Notes 5.38 8/1/16 95,000 b 76,250 Realty Income, Sr. Unscd. Notes 5.95 9/15/16 100,000 69,621 Regency Centers, Gtd. Notes 5.88 6/15/17 200,000 137,134 Simon Property Group, Sr. Unscd. Notes 5.25 12/1/16 150,000 113,007 Simon Property Group, Sr. Unscd. Notes 6.35 8/28/12 400,000 340,228 Retail.8% Costco Wholesale, Sr. Unscd. Notes 5.50 3/15/17 500,000 522,752 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 100,220 CVS Caremark, Sr. Unscd. Notes 6.25 6/1/27 500,000 471,125 Home Depot, Sr. Unscd. Notes 3.75 9/15/09 1,000,000 b 992,437 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 650,000 591,895 J.C. Penney, Sr. Unscd. Notes 8.00 3/1/10 350,000 349,139 Macy's Retail Holdings, Gtd. Notes 6.70 7/15/34 200,000 116,250 Macy's Retail Holdings, Gtd. Debs. 7.00 2/15/28 200,000 114,252 Macy's Retail Holdings, Gtd. Debs. 7.45 7/15/17 350,000 212,577 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,094,788 Starbucks, Sr. Unscd. Bonds 6.25 8/15/17 750,000 704,462 Target, Sr. Unscd. Notes 5.38 5/1/17 400,000 388,693 Target, Sr. Unscd. Notes 5.88 3/1/12 100,000 105,544 Target, Sr. Unscd. Debs. 7.00 7/15/31 125,000 113,933 Target, Sr. Unscd. Notes 7.00 1/15/38 380,000 363,903 Wal-Mart Stores, Sr. Unscd. Notes 4.13 2/15/11 75,000 77,586 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 576,318 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 400,000 453,784 Xerox, Sr. Unscd. Notes 6.75 2/1/17 750,000 640,314 State/Territory General Obligation.1% State of Illinois Taxable Pension Funding, Bonds 5.10 6/1/33 655,000 Technology.4% Electronic Data Systems, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 125,000 a 132,887 Hewlett Packard, Sr. Unscd. Notes 5.50 3/1/18 560,000 581,652 International Business Machines, Sr. Unscd. Notes 4.38 6/1/09 100,000 b 100,378 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 600,000 637,037 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 225,000 246,649 International Business Machines, Sr. Unscd. Debs., Ser. A 7.50 6/15/13 75,000 86,269 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 374,360 Oracle, Sr. Unscd. Notes 5.00 1/15/11 1,000,000 1,044,080 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 156,347 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 545,554 Telecommunications1.5% America Movil, Gtd. Notes 6.38 3/1/35 100,000 87,305 AT & T Wireless, Sr. Unscd. Notes 7.88 3/1/11 1,225,000 1,317,830 AT & T Wireless, Sr. Unscd. Notes 8.13 5/1/12 250,000 272,638 AT&T, Sr. Unscd. Notes 6.30 1/15/38 400,000 392,006 AT&T, Gtd. Notes 8.00 11/15/31 470,000 a 559,261 BellSouth Telecommunications, Unscd. Debs. 6.38 6/1/28 550,000 535,187 BellSouth, Sr. Unscd. Bonds 6.55 6/15/34 100,000 101,193 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 489,263 British Telecommunications, Sr. Unscd. Notes 9.13 12/15/30 175,000 a 176,991 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 500,000 535,174 Deutsche Telekom International Finance, Gtd. Bonds 8.50 6/15/10 215,000 a 227,713 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 a 1,113,470 Embarq, Sr. Unscd. Notes 8.00 6/1/36 150,000 118,779 France Telecom, Sr. Unscd. Notes 8.50 3/1/31 220,000 a 281,877 GTE, Gtd. Bonds 6.94 4/15/28 100,000 95,772 KPN, Sr. Unscd. Notes 8.00 10/1/10 250,000 258,831 KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 271,705 Motorola, Sr. Unscd. Debs. 7.50 5/15/25 150,000 84,345 New Jersey Bell Telephone, Sr. Unscd. Bonds 8.00 6/1/22 25,000 25,296 Pacific-Bell, Gtd. Bonds 7.13 3/15/26 310,000 310,635 Rogers Wireless, Sr. Scd. Notes 6.38 3/1/14 760,000 740,357 SBC Communications, Sr. Unscd. Notes 5.10 9/15/14 250,000 250,143 SBC Communications, Sr. Unscd. Notes 5.88 8/15/12 775,000 812,326 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 900,000 810,181 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 100,000 85,223 Telecom Italia Capital, Gtd. Notes 6.38 11/15/33 200,000 157,977 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 275,000 303,350 Telefonica Europe, Gtd. Notes 7.75 9/15/10 200,000 b 211,503 U.S. West Communications, Sr. Unscd. Debs. 6.88 9/15/33 330,000 229,350 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 560,000 520,626 Verizon Global Funding, Sr. Unscd. Notes 7.25 12/1/10 500,000 532,570 Verizon Global Funding, Sr. Unscd. Notes 7.38 9/1/12 500,000 541,178 Verizon Global Funding, Sr. Unscd. Notes 7.75 12/1/30 690,000 751,196 Verizon Wireless, Sr. Unscd. Notes 8.50 11/15/18 850,000 c 976,879 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 555,000 b 541,164 Vodafone Group, Sr. Unscd. Notes 7.75 2/15/10 580,000 599,776 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 136,900 Transportation.2% Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 97,814 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 100,000 106,377 Canadian National Railway, Unscd. Notes 6.90 7/15/28 100,000 103,221 CSX, Sr. Unscd. Notes 6.15 5/1/37 200,000 b 152,937 Federal Express, Sr. Unscd. Notes 9.65 6/15/12 225,000 243,299 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 10,000 8,609 Norfolk Southern, Sr. Unscd. Notes 7.05 5/1/37 50,000 51,215 Norfolk Southern, Sr. Unscd. Notes 7.80 5/15/27 250,000 248,871 Union Pacific, Sr. Unscd. Debs. 6.63 2/1/29 325,000 295,630 United Parcel Service, Sr. Unscd. Notes 6.20 1/15/38 425,000 434,523 United Parcel Service, Sr. Unscd. Debs. 8.38 4/1/30 10,000 a 11,612 U.S. Government Agencies8.6% Federal Farm Credit Banks, Bonds 3.75 12/6/10 2,750,000 2,860,110 Federal Farm Credit Banks, Bonds 5.13 8/25/16 1,050,000 1,165,906 Federal Home Loan Banks, Bonds, Ser. 455 3.00 4/15/09 5,675,000 5,704,328 Federal Home Loan Banks, Bonds, Ser. 498 3.88 1/15/10 4,625,000 4,749,195 Federal Home Loan Banks, Bonds, Ser. 567 4.38 9/17/10 2,800,000 2,933,356 Federal Home Loan Banks, Bonds, Ser. 616 4.63 2/18/11 1,000,000 1,060,362 Federal Home Loan Banks, Bonds 4.75 12/16/16 1,000,000 1,074,289 Federal Home Loan Banks, Bonds 4.88 11/18/11 3,000,000 3,228,945 Federal Home Loan Banks, Bonds, Ser. 1 4.88 5/17/17 2,000,000 2,159,018 Federal Home Loan Banks, Bonds 5.00 11/17/17 1,000,000 1,090,884 Federal Home Loan Banks, Bonds 5.13 8/14/13 1,260,000 1,399,832 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 320,000 357,711 Federal Home Loan Banks, Bonds 5.50 8/13/14 300,000 341,732 Federal Home Loan Banks, Bonds 5.50 7/15/36 480,000 541,311 Federal Home Loan Mortgage Corp., Notes 4.00 12/15/09 2,350,000 d 2,413,058 Federal Home Loan Mortgage Corp., Notes 4.38 7/17/15 1,985,000 d 2,142,522 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/13 3,200,000 d 3,399,082 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 1,400,000 d 1,528,523 Federal Home Loan Mortgage Corp., Notes 4.75 1/18/11 1,250,000 d 1,328,283 Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 1,000,000 d 1,107,268 Federal Home Loan Mortgage Corp., Notes 5.00 2/16/17 825,000 d 893,283 Federal Home Loan Mortgage Corp., Notes 5.13 7/15/12 1,125,000 d 1,222,740 Federal Home Loan Mortgage Corp., Notes 5.13 10/18/16 750,000 d 819,968 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 d 715,711 Federal Home Loan Mortgage Corp., Notes 5.50 9/15/11 500,000 d 546,259 Federal Home Loan Mortgage Corp., Notes 5.75 1/15/12 2,500,000 d 2,754,553 Federal Home Loan Mortgage Corp., Sub. Notes 5.88 3/21/11 650,000 d 680,098 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 d 1,250,301 Federal Home Loan Mortgage Corp., Bonds 6.75 9/15/29 400,000 d 521,278 Federal Home Loan Mortgage Corp., Notes 6.88 9/15/10 2,500,000 d 2,707,860 Federal National Mortgage Association, Notes 3.25 2/15/09 875,000 d 875,833 Federal National Mortgage Association, Notes 3.88 2/15/10 1,025,000 d 1,055,109 Federal National Mortgage Association, Bonds 4.38 3/15/13 2,605,000 d 2,816,883 Federal National Mortgage Association, Notes 4.38 10/15/15 850,000 d 918,964 Federal National Mortgage Association, Notes 4.63 10/15/13 1,400,000 d 1,535,444 Federal National Mortgage Association, Notes 4.63 10/15/14 1,500,000 d 1,643,775 Federal National Mortgage Association, Notes 5.00 4/15/15 200,000 d 223,105 Federal National Mortgage Association, Notes 5.00 3/15/16 240,000 d 266,273 Federal National Mortgage Association, Notes 5.00 5/11/17 1,200,000 d 1,303,330 Federal National Mortgage Association, Notes 5.13 4/15/11 2,500,000 d 2,680,398 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 365,000 d 372,172 Federal National Mortgage Association, Sub. Notes 5.25 8/1/12 1,000,000 d 1,034,061 Federal National Mortgage Association, Notes 5.25 9/15/16 1,225,000 d 1,362,808 Federal National Mortgage Association, Notes 5.38 11/15/11 1,250,000 d 1,359,771 Federal National Mortgage Association, Notes 5.38 6/12/17 360,000 d 400,582 Federal National Mortgage Association, Notes 5.50 3/15/11 1,200,000 d 1,297,601 Federal National Mortgage Association, Bonds 6.00 5/15/11 2,450,000 d 2,671,571 Federal National Mortgage Association, Bonds 6.25 5/15/29 1,340,000 d 1,635,944 Federal National Mortgage Association, Notes 6.63 11/15/10 3,350,000 d 3,657,222 Federal National Mortgage Association, Notes 7.25 1/15/10 1,550,000 d 1,645,618 Financing (FICO), Bonds 8.60 9/26/19 40,000 55,502 Financing (FICO), Bonds, Ser. E 9.65 11/2/18 510,000 749,943 Tennessee Valley Authority, Notes, Ser. C 4.75 8/1/13 750,000 807,482 Tennessee Valley Authority, Bonds, Ser. C 6.00 3/15/13 1,750,000 1,963,439 Tennessee Valley Authority, Bonds 6.15 1/15/38 165,000 199,084 U.S. Government Agencies/Mortgage-Backed37.0% Federal Home Loan Mortgage Corp.: 5.00% 1,500,000 d,e 1,523,204 5.50% 1,600,000 d,e 1,637,250 6.00% 6,500,000 d,e 6,719,299 3.50%, 6/1/19 44,269 d 43,517 4.00%, 8/1/18 - 9/1/35 1,043,759 d 1,054,098 4.12%, 2/1/35 909,440 a,d 901,549 4.47%, 12/1/34 56,688 a,d 57,207 4.50%, 5/1/10 - 1/1/37 10,744,657 d 10,894,637 4.63%, 2/1/34 968,656 a,d 979,453 4.68%, 8/1/35 645,480 a,d 653,287 4.71%, 6/1/34 60,213 a,d 59,387 4.74%, 4/1/33 35,330 a,d 35,874 4.98%, 6/1/35 24,935 a,d 25,536 5.00%, 12/1/17 - 6/1/38 34,375,803 d 35,049,496 5.03%, 12/1/34 112,566 a,d 113,300 5.14%, 8/1/34 41,761 a,d 42,406 5.18%, 11/1/33 45,438 a,d 46,028 5.32%, 3/1/37 501,716 a,d 514,595 5.48%, 3/1/36 43,749 a,d 45,132 5.50%, 9/1/09 - 8/1/38 39,886,456 d 40,905,211 5.52%, 2/1/37 1,645,915 a,d 1,698,690 5.64%, 10/1/32 35,964 a,d 36,142 5.65%, 4/1/36 968,714 a,d 993,761 5.67%, 8/1/37 335,123 a,d 347,145 6.00%, 12/1/13 - 7/1/38 23,742,418 d 24,547,624 6.20%, 6/1/36 33,652 a,d 34,280 6.50%, 12/1/12 - 11/1/37 6,144,222 d 6,423,743 7.00%, 10/1/11 - 7/1/37 646,132 d 682,029 7.50%, 7/1/10 - 11/1/33 241,401 d 256,828 8.00%, 2/1/17 - 10/1/31 110,120 d 117,039 8.50%, 10/1/18 - 6/1/30 4,343 d 4,671 Federal National Mortgage Association: 5.00% 1,500,000 d,e 1,525,079 5.50% 8,000,000 d,e 8,202,502 3.82%, 6/1/34 518,102 a,d 503,893 4.00%, 9/1/18 - 10/1/20 1,554,490 d 1,571,329 4.03%, 9/1/33 33,947 a,d 34,109 4.10%, 9/1/33 83,651 a,d 83,888 4.30%, 6/1/34 200,011 a,d 202,387 4.33%, 1/1/35 796,116 a,d 768,312 4.50%, 4/1/18 - 1/1/39 11,125,079 d 11,293,582 4.59%, 3/1/34 843,465 a,d 858,418 4.79%, 10/1/34 41,436 a,d 42,110 4.86%, 8/1/35 187,061 a,d 190,291 4.87%, 9/1/35 1,541,928 a,d 1,568,572 4.93%, 5/1/33 39,565 a,d 40,431 4.93%, 11/1/32 41,475 a,d 41,759 5.00%, 5/1/10 - 7/1/38 41,316,694 d 42,154,670 5.05%, 1/1/35 46,484 a,d 47,755 5.08%, 12/1/35 62,280 a,d 62,591 5.10%, 8/1/34 46,792 a,d 48,649 5.20%, 11/1/36 740,913 a,d 744,084 5.23%, 6/1/35 142,999 a,d 147,321 5.27%, 11/1/35 28,654 a,d 29,625 5.46%, 2/1/37 1,280,376 a,d 1,321,216 5.50%, 2/1/14 - 11/1/38 55,159,659 d 56,579,138 5.68%, 3/1/37 266,436 a,d 276,080 5.92%, 11/1/36 88,530 a,d 90,959 5.93%, 2/1/37 23,926 a,d 24,829 5.94%, 12/1/36 139,339 a,d 143,411 6.00%, 6/1/11 - 11/1/38 39,384,348 d 40,683,887 6.50%, 1/1/11 - 12/1/37 11,539,684 d 12,059,999 7.00%, 4/1/11 - 3/1/38 3,236,961 d 3,410,632 7.50%, 8/1/15 - 3/1/32 291,009 d 309,908 8.00%, 2/1/13 - 8/1/30 80,780 d 85,627 8.50%, 9/1/15 - 7/1/30 32,617 d 35,765 9.00%, 4/1/16 - 10/1/30 4,406 d 4,799 Government National Mortgage Association I: 5.00% 1,500,000 e 1,528,828 4.50%, 1/15/19 - 8/15/33 906,802 927,421 5.00%, 1/15/17 - 7/15/38 5,873,600 6,016,838 5.50%, 9/15/20 - 6/15/38 15,799,763 16,226,655 6.00%, 10/15/13 - 8/15/38 13,664,159 14,088,908 6.50%, 2/15/24 - 8/15/38 6,609,218 6,865,593 7.00%, 10/15/11 - 8/15/32 263,726 282,226 7.50%, 9/15/11 - 10/15/32 205,061 217,903 8.00%, 2/15/17 - 3/15/32 55,685 59,395 8.25%, 10/15/26 - 6/15/27 10,860 11,599 8.50%, 10/15/26 18,997 20,424 9.00%, 2/15/22 - 2/15/23 12,835 13,762 Government National Mortgage Association II: 3.50%, 5/20/34 58,092 55,681 6.50%, 2/20/28 2,707 2,840 8.50%, 7/20/25 1,533 1,641 U. S. Government Securities27.3% U. S. Treasury Bonds: 4.38%, 2/15/38 1,180,000 b 1,337,826 4.50%, 2/15/36 2,200,000 b 2,494,939 4.50%, 5/15/38 900,000 b 1,045,407 4.75%, 2/15/37 800,000 b 949,875 5.00%, 5/15/37 2,555,000 b 3,149,837 5.25%, 11/15/28 1,440,000 b 1,703,701 5.25%, 2/15/29 1,200,000 b 1,418,813 5.38%, 2/15/31 1,405,000 b 1,705,320 5.50%, 8/15/28 2,000,000 b 2,434,376 6.13%, 11/15/27 1,605,000 b 2,083,743 6.13%, 8/15/29 1,400,000 b 1,834,875 6.25%, 8/15/23 2,610,000 b 3,302,467 6.25%, 5/15/30 2,060,000 b 2,756,538 6.50%, 11/15/26 770,000 b 1,036,372 7.13%, 2/15/23 1,575,000 b 2,128,219 7.25%, 5/15/16 2,300,000 b 2,939,149 7.25%, 8/15/22 870,000 1,182,113 7.63%, 2/15/25 660,000 b 980,513 7.88%, 2/15/21 3,405,000 b 4,771,791 8.00%, 11/15/21 2,670,000 b 3,808,923 8.13%, 8/15/19 2,050,000 b 2,878,969 8.13%, 5/15/21 1,500,000 2,146,875 8.75%, 5/15/17 775,000 b 1,087,059 8.75%, 5/15/20 775,000 b 1,142,035 8.75%, 8/15/20 2,000,000 b 2,953,438 8.88%, 8/15/17 2,725,000 b 3,865,244 8.88%, 2/15/19 1,000,000 b 1,462,657 9.00%, 11/15/18 660,000 b 972,262 12.50%, 8/15/14 40,000 42,481 U.S. Treasury Notes: 0.88%, 12/31/10 17,500,000 b 17,495,905 1.50%, 10/31/10 13,500,000 13,662,432 2.00%, 9/30/10 4,400,000 b 4,493,676 2.13%, 4/30/10 4,675,000 b 4,766,859 2.50%, 3/31/13 2,600,000 b 2,704,003 2.75%, 10/31/13 5,600,000 b 5,852,442 2.88%, 1/31/13 3,495,000 b 3,683,950 3.13%, 9/30/13 3,000,000 b 3,183,282 3.25%, 12/31/09 5,500,000 b 5,637,506 3.38%, 11/30/12 790,000 b 846,967 3.38%, 6/30/13 3,425,000 b 3,683,748 3.38%, 7/31/13 1,200,000 b 1,290,282 3.50%, 5/31/13 2,370,000 b 2,559,602 3.50%, 2/15/18 5,535,000 b 5,834,239 3.63%, 5/15/13 2,700,000 b 2,928,868 3.75%, 11/15/18 1,800,000 b 1,938,947 3.88%, 10/31/12 9,100,000 b 9,890,572 3.88%, 2/15/13 1,150,000 b 1,257,454 3.88%, 5/15/18 2,200,000 b 2,389,752 4.00%, 11/15/12 7,700,000 b 8,429,698 4.00%, 2/15/14 2,700,000 b 2,999,322 4.00%, 2/15/15 300,000 b 333,117 4.13%, 8/31/12 1,200,000 b 1,310,719 4.25%, 9/30/12 800,000 879,250 4.25%, 8/15/13 2,800,000 b 3,131,626 4.25%, 11/15/13 3,921,000 4,398,566 4.25%, 8/15/15 805,000 b 904,430 4.25%, 11/15/17 2,530,000 b 2,814,033 4.38%, 8/15/12 225,000 b 248,379 4.50%, 2/28/11 3,500,000 b 3,760,316 4.50%, 9/30/11 676,000 b 733,302 4.50%, 11/30/11 3,500,000 b 3,813,089 4.50%, 3/31/12 2,950,000 b 3,232,327 4.50%, 11/15/15 3,800,000 b 4,349,222 4.50%, 2/15/16 425,000 b 484,201 4.50%, 5/15/17 1,800,000 b 2,026,688 4.63%, 8/31/11 700,000 761,251 4.63%, 10/31/11 4,300,000 b 4,691,704 4.63%, 11/15/16 2,000,000 b 2,271,876 4.63%, 2/15/17 2,252,000 b 2,557,430 4.75%, 3/31/11 1,800,000 b 1,948,360 4.75%, 5/15/14 2,400,000 b 2,763,564 4.75%, 8/15/17 2,300,000 b 2,637,815 4.88%, 4/30/11 3,800,000 b 4,133,689 4.88%, 5/31/11 3,200,000 b 3,481,002 4.88%, 7/31/11 4,500,000 b 4,916,606 4.88%, 2/15/12 3,600,000 b 3,974,908 4.88%, 8/15/16 2,530,000 b 2,926,104 5.00%, 2/15/11 3,400,000 b 3,690,329 5.00%, 8/15/11 4,125,000 b 4,539,756 5.13%, 5/15/16 1,350,000 b 1,586,145 5.75%, 8/15/10 5,875,000 b 6,337,427 6.00%, 8/15/09 14,650,000 b 15,087,786 6.50%, 2/15/10 5,100,000 b 5,410,983 Total Bonds and Notes (cost $961,358,948) Other Investment4.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $40,915,000) 40,915,000 f Investment of Cash Collateral for Securities Loaned25.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $252,809,906) 252,809,906 f Total Investments (cost $1,255,083,854) 126.6% Liabilities, Less Cash and Receivables (26.6%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b All or a portion of these securities are on loan. At January 31, 2009, the total market value of the fund's securities on loan is $240,557,266 and the total market value of the collateral held by the fund is 252,809,906. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, this security amounted to $976,880 or .1% of net assets. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e Purchased on a forward commitment basis. f Investment in affiliated money market mutual fund. At January 31, 2009 , the aggregate cost of investment securities for income tax purposes was $1,255,083,854. Net unrealized appreciation on investments was $4,353,472 of which $29,519,284 related to appreciated investment securities and $25,165,812 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual a nd semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 293,724,906 0 Level 2 - Other Significant Observable Inputs 965,712,420 0 Level 3 - Significant Unobservable Inputs 0 0 Total 1,259,437,326 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Large Company Stock Fund January 31, 2009 (Unaudited) Common Stocks99.9% Shares Value ($) Consumer Discretionary9.7% Autoliv 8,600 158,154 Carnival 8,990 163,528 Darden Restaurants 7,312 191,721 Family Dollar Stores 7,610 211,330 Gap 15,290 a 172,471 Home Depot 14,180 305,295 Mattel 19,150 271,739 McDonald's 8,425 488,819 News, Cl. A 37,790 241,478 OfficeMax 20,970 115,545 Omnicom Group 12,910 334,240 Ross Stores 15,260 448,949 Time Warner 31,440 293,335 Consumer Staples12.5% Coca-Cola Enterprises 11,640 130,717 Colgate-Palmolive 11,320 736,253 CVS Caremark 25,130 675,494 Energizer Holdings 7,170 b 341,507 Estee Lauder, Cl. A 4,420 116,025 Kroger 17,580 395,550 Lorillard 6,010 357,355 Molson Coors Brewing, Cl. B 6,530 262,963 Philip Morris International 18,190 675,759 Wal-Mart Stores 14,200 669,104 Energy14.4% Anadarko Petroleum 6,960 255,710 Chevron 18,980 1,338,470 ConocoPhillips 18,820 894,515 Hess 7,330 407,621 Marathon Oil 16,180 440,581 National Oilwell Varco 9,800 b 259,112 Newfield Exploration 7,220 b 138,552 Occidental Petroleum 10,000 545,500 Williams 13,180 186,497 XTO Energy 15,085 559,503 Exchange Traded Funds1.3% Standard & Poor's Depository Receipts (Tr. Ser. 1) 5,350 Financial9.9% Ameriprise Financial 12,240 246,636 Bank of America 22,050 145,089 Charles Schwab 16,980 230,758 Chubb 16,000 681,280 First Horizon National 27,964 a 266,217 Franklin Resources 4,090 198,038 JPMorgan Chase & Co. 23,710 604,842 KeyCorp 28,340 206,315 MetLife 6,410 184,159 Northern Trust 4,770 274,370 Wells Fargo & Co. 22,070 417,123 Health Care17.5% Aetna 16,380 507,780 Amgen 8,590 b 471,162 Baxter International 13,950 818,168 Cephalon 2,440 a,b 188,319 Covidien 7,412 284,176 Gilead Sciences 7,690 b 390,421 Hospira 6,650 b 165,585 Life Technologies 7,590 b 193,241 McKesson 4,070 179,894 Novartis, ADR 9,170 378,354 Pfizer 63,223 921,791 Schering-Plough 24,050 422,318 St. Jude Medical 8,530 b 310,236 Thermo Fisher Scientific 4,900 b 176,057 Vertex Pharmaceuticals 9,600 b 317,280 Wyeth 9,270 398,332 Industrial10.4% Delta Air Lines 25,440 a,b 175,536 Dover 9,350 264,418 Emerson Electric 5,350 174,945 FedEx 4,310 219,551 Fluor 8,050 313,145 General Electric 36,810 446,505 Goodrich 8,170 315,852 L-3 Communications Holdings 4,670 369,023 Parker Hannifin 8,050 307,591 Raytheon 5,440 275,373 Republic Services 13,001 336,206 Textron 9,190 82,986 Tyco International 17,972 377,771 Information Technology15.4% Accenture, Cl. A 6,640 209,558 Adobe Systems 12,390 b 239,251 Alliance Data Systems 4,100 a,b 170,519 Apple 3,770 b 339,790 Broadcom, Cl. A 14,830 b 235,056 Cisco Systems 46,790 b 700,446 Intel 25,900 334,110 Juniper Networks 16,910 b 239,446 Lam Research 12,910 b 260,911 Microsoft 49,800 851,580 Motorola 40,130 177,776 Nokia, ADR 14,350 176,075 Oracle 31,120 b 523,750 QUALCOMM 18,530 640,212 Visa, Cl. A 6,115 301,775 Materials2.0% Freeport-McMoRan Copper & Gold 4,460 112,124 International Paper 13,270 121,022 Mosaic 6,980 248,977 Pactiv 10,590 b 228,956 Telecommunication Services2.0% AT & T 29,140 Utilities4.8% American Electric Power 17,970 563,359 PG & E 16,110 622,974 Sempra Energy 11,310 495,830 Total Common Stocks (cost $45,411,993) Investment of Cash Collateral for Securities Loaned2.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $803,792) 803,792 c Total Investments (cost $46,215,785) 102.2% Liabilities, Less Cash and Receivables (2.2%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At January 31, 2009, the total market value of the fund's securities on loan is $735,206 and the total market value of the collateral held by the fund is $803,792. b Non-income producing security. c Investment in affiliated money market mutual fund. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $46,215,785. Net unrealized depreciation on investments was $10,437,693 of which $884,696 related to appreciated investment securities and $11,322,389 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 35,778,092 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 35,778,092 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund January 31, 2009 (Unaudited) Common Stocks99.4% Shares Value ($) Closed-End Funds1.2% Standard & Poor's Depository Receipts (Tr. Ser. 1) 62,210 Consumer Discretionary9.8% Autoliv 110,230 2,027,130 Carnival 114,920 a 2,090,395 Darden Restaurants 93,170 a 2,442,917 Family Dollar Stores 97,520 2,708,130 Gap 194,630 2,195,426 Home Depot 180,860 3,893,916 Mattel 245,130 3,478,395 McDonald's 107,984 6,265,232 News, Cl. A 480,290 3,069,053 OfficeMax 259,670 1,430,782 Omnicom Group 159,350 4,125,571 Ross Stores 187,040 a 5,502,717 Time Warner 400,450 3,736,198 Consumer Staples12.3% Coca-Cola Enterprises 144,110 1,618,355 Colgate-Palmolive 139,830 9,094,543 CVS Caremark 317,030 8,521,766 Energizer Holdings 90,440 b 4,307,657 Estee Lauder, Cl. A 54,560 1,432,200 Kroger 218,580 4,918,050 Lorillard 76,530 4,550,474 Molson Coors Brewing, Cl. B 81,020 3,262,675 Philip Morris International 221,720 8,236,898 Wal-Mart Stores 175,180 8,254,482 Energy14.4% Anadarko Petroleum 86,130 3,164,416 Chevron 241,620 17,039,042 ConocoPhillips 239,480 11,382,484 Hess 92,520 5,145,037 Marathon Oil 204,070 5,556,826 National Oilwell Varco 123,550 b 3,266,662 Newfield Exploration 91,780 b 1,761,258 Occidental Petroleum 126,140 6,880,937 Williams 162,130 2,294,139 XTO Energy 187,197 6,943,137 Financial10.0% Ameriprise Financial 155,780 3,138,967 Bank of America 318,730 2,097,243 Charles Schwab 217,240 2,952,292 Chubb 197,840 8,424,027 First Horizon National 352,152 a 3,352,487 Franklin Resources 51,980 2,516,872 JPMorgan Chase & Co. 301,190 7,683,357 KeyCorp 359,830 2,619,562 MetLife 81,770 2,349,252 Northern Trust 60,580 3,484,562 Wells Fargo & Co. 280,870 5,308,443 Health Care17.6% Aetna 206,700 6,407,700 Amgen 109,280 b 5,994,008 Baxter International 178,720 10,481,928 Cephalon 31,320 a,b 2,417,278 Covidien 93,660 3,590,924 Gilead Sciences 98,620 b 5,006,937 Hospira 85,140 b 2,119,986 Life Technologies 96,830 b 2,465,292 McKesson 51,010 2,254,642 Novartis, ADR 114,850 4,738,711 Pfizer 797,934 11,633,878 Schering-Plough 303,590 5,331,041 St. Jude Medical 106,280 b 3,865,404 Thermo Fisher Scientific 62,700 a,b 2,252,811 Vertex Pharmaceuticals 122,470 a,b 4,047,634 Wyeth 117,900 5,066,163 Industrial10.4% Delta Air Lines 323,120 a,b 2,229,528 Dover 116,890 3,305,649 Emerson Electric 68,410 2,237,007 FedEx 54,840 2,793,550 Fluor 102,600 3,991,140 General Electric 457,320 5,547,292 Goodrich 102,080 3,946,413 L-3 Communications Holdings 57,380 4,534,168 Parker Hannifin 103,200 3,943,272 Raytheon 67,080 3,395,590 Republic Services 162,063 4,190,949 Textron 115,640 1,044,229 Tyco International 221,310 4,651,936 Information Technology15.4% Accenture, Cl. A 84,800 2,676,288 Adobe Systems 154,620 b 2,985,712 Alliance Data Systems 52,060 a,b 2,165,175 Apple 48,320 b 4,355,082 Broadcom, Cl. A 188,460 b 2,987,091 Cisco Systems 588,040 b 8,802,959 Intel 329,000 4,244,100 Juniper Networks 214,610 b 3,038,878 Lam Research 163,000 a,b 3,294,230 Microsoft 619,100 10,586,610 Motorola 504,400 2,234,492 Nokia, ADR 181,020 2,221,115 Oracle 386,670 b 6,507,656 QUALCOMM 237,050 8,190,078 Visa, Cl. A 76,220 a 3,761,457 Materials2.0% Freeport-McMoRan Copper & Gold 55,540 1,396,276 International Paper 165,300 1,507,536 Mosaic 89,240 3,183,191 Pactiv 131,850 b 2,850,597 Telecommunication Services2.1% AT & T 371,330 Utilities4.2% American Electric Power 228,280 7,156,578 PG & E 136,270 5,269,561 Sempra Energy 143,330 6,283,587 Total Common Stocks (cost $538,677,351) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,284,000) 3,284,000 c Investment of Cash Collateral for Securities Loaned4.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $21,222,117) 21,222,117 c Total Investments (cost $563,183,468) 104.9% Liabilities, Less Cash and Receivables (4.9%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At January 31, 2009, the total market value of the fund's securities on loan is $20,146,626 and the total market value of the collateral held by the fund is $21,222,117. b Non-income producing security. c Investment in affiliated money market mutual fund. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $563,183,468. Net unrealized depreciation on investments was $100,675,079 of which $18,568,403 related to appreciated investment securities and $119,243,482 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 462,508,389 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Chief Financial Officer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
